As filed with the Securities and Exchange Commission on April 3, 2013 Registration No. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ASTERIAS BIOTHERAPEUTICS, INC. (Exact name of Registrant as specified in charter) Delaware 46-1047971 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) PETER S. GARCIA, Chief Financial Officer 230 Constitution Drive Asterias Biotherapeutics, Inc. Menlo Park, California 94025 1301 Harbor Bay Parkway, Suite 100 (650) 433-2900 Alameda, California 94504 (Address, including zip code, (510) 521-3390 and telephone number, including area code, (Name, address, including zip code, and telephone number, of Registrant’s principal executive offices) including area code, of agent for service) Copies of all communications, including all communications sent to the agent for service, should be sent to: THOMAS OKARMA RICHARD S. SOROKO, ESQ. Chief Executive Officer Thompson, Welch, Soroko & Gilbert LLP Asterias Biotherapeutics, Inc. 235 Pine Street, 13th Floor 230 Constitution Drive San Francisco, California94104 Menlo Park, California 94025 Tel. (415) 448-5000 Approximate date of commencement of proposed sale to the public:As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 of the Securities Act of 1933 check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Securities Exchange Act of 1934. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filerx (Do not check if a smaller reporting company) Smaller reporting company o CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Unit(1) Proposed Maximum Aggregate Offering Price(1) Amount of Registration Fee Series A Common Stock, par value $0.0001 per share $ $ $ Series B Common Stock, par value $0.0001 per share $ $ $ Warrants to Purchase Series B Common Stock Series B Common Stock, par value $0.0001 per share(2) $ $ $ Series A Common Stock, par value $0.0001 per share(3) Total Registration Fee $ (1) Estimated solely for the purpose of calculating the registration fee. (2) Issuable upon the exercise of Warrants. An indeterminable number of additional shares of Series B common stock and Series A common stock that may become issuable upon exercise of Warrants pursuant to the anti-dilution provisions of the Warrants are also being registered. (3) Issuable upon conversion of the Series B common stock into Series A common stock including also shares that may be issued upon exercise of the Warrants. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its Effective Date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to Completion, Dated April 3, 2013 PROSPECTUS ASTERIAS BIOTHERAPEUTICS, INC. 6,537,779 Shares of Series A Common Stock 23,909,340 Shares of Series B Common Stock 3,500,000 Warrants 3,500,000 Shares of Series B Common Shares Issuable Upon Exercise of Warrants This prospectus relates to 6,537,779 shares of Series A common stock, par value $0.0001 per share (“Series A Shares”), 21,773,340 shares of Series B common stock, par value $0.0001 per share (“Series B Shares”), and warrants to purchase 3,150,000 Series B Shares that we plan to issue in exchange for certain assets under the terms of an Asset Contribution Agreement that we have entered into with our parent BioTime, Inc. and Geron Corporation, and 2,136,000 Series B Shares and warrants to purchase 350,000 Series B Shares that we plan to issue to an unaffiliated investor for cash under a Stock and Warrant Purchase Agreement.This prospectus also relates to the 3,500,000 Series B Shares that may be issued upon the exercise of the warrants.The warrants will expire at 5:00 p.m. New York time on the three-year anniversary of the date on which the warrants are issued, and the warrants may not be exercised after that date. We plan to file an application to list the Series A Shares on a national securities exchange under the symbol .We do not plan to list the Series B Shares or warrants on a national securities exchange in the immediate future, and we do not expect a public market to develop for the Series B Shares or warrants in the immediate future.The Series B Shares are convertible into Series A Shares at our election after the occurrence of certain events, and we expect that any Series A Shares issued upon conversion of the Series B Shares would be listed on the same securities exchange if our listing application is approved.Upon the conversion of the Series B Shares into Series A Shares, warrant holders would receive Series A Shares in lieu of Series B Shares upon the exercise of the warrants. These securities involve a high degree of risk and should be purchased only by persons who can afford the loss of their entire investment.See ‘‘Risk Factors’’ on page 11. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus.Any representation to the contrary is a criminal offense. The date of this prospectus is , 2013 [This Page Intentionally Left Blank] 2 PROSPECTUS SUMMARY Some of the statements in this prospectus contain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (“Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended ( the “Exchange Act”).These forward-looking statements reflect our current views with respect to future events or our financial performance, and involve certain known and unknown risks, uncertainties and other factors, including those identified below, which may cause our or our industry’s actual or future results, levels of activity, performance or achievements to differ materially from those expressed or implied by any forward-looking statements or from historical results.We intend the forward-looking statements to be covered by the safe harbor provisions for forward-looking statements contained in Section 27A of the Securities Act and Section 21E of the Exchange Act. Forward-looking statements include information concerning our possible or assumed future results of operations and statements preceded by, followed by, or that include the words “may,” “will,” “could,” “would,” “should,” “believe,” “expect,” “plan,” “anticipate,” “intend,” “estimate,” “seeks,” “predict,” “potential” or similar expressions. Forward-looking statements are inherently subject to risks and uncertainties, many of which we cannot predict with accuracy and some of which we might not even anticipate.Although we believe that the expectations reflected in the forward-looking statements are based upon reasonable assumptions at the time made, we can give no assurance that the expectations will be achieved.Future events and actual results, financial and otherwise, may differ materially from the results discussed in the forward-looking statements. Readers are cautioned not to place undue reliance on these forward-looking statements.We have no duty to update or revise any forward-looking statements after the date of this prospectus or to conform them to actual results, new information, future events or otherwise. Asterias Biotherapeutics, Inc. Overview We are a biotechnology company focused on the emerging field of regenerative medicine.Our core technologies center on stem cells capable of becoming all of the cell types in the human body, a property called pluripotency.We plan to develop therapeutic products from “pluripotent” stem cells to treat diseases or injuries in a variety of medical fields, including neurology, oncology, cardiology, metabolic diseases, ophthalmology, orthopedics, and blood and vascular diseases. “Regenerative medicine” refers to an emerging field of therapeutic product development that may allow all human cell and tissue types to be manufactured on an industrial scale.This new technology is made possible by the isolation of human embryonic stem (“hES”) cells, and by the development of induced pluripotent stem (“iPS”) cells which are created from regular cells of the human body using technology that allows adult cells to be “reprogrammed” into cells with pluripotency much like hES cells.Pluripotent hES and iPS cells have the unique property of being able to branch out into each and every kind of cell in the human body, including the cell types that make up the brain, the blood, the heart, the lungs, the liver, and other tissues.Unlike adult-derived stem cells that have limited potential to become different cell types, pluripotent stem cells may have vast potential to supply an array of new regenerative therapeutic products, especially those targeting the large and growing markets associated with age-related degenerative disease.Unlike pharmaceuticals that require a molecular target, therapeutic strategies in regenerative medicine are generally aimed at regenerating affected cells and tissues, and therefore may have broader applicability.Regenerative medicine represents a revolution in the field of biotechnology with the promise of providing therapies for diseases previously considered incurable. 3 The Asset Contribution We have entered into an Asset Contribution Agreement with BioTime and Geron pursuant to which we will receive certain assets in exchange for Series A Shares that we will issue to Geron and Series B Shares and warrants that we will issue to BioTime (the “Asset Contribution”).See “THE ASSET CONTRIBUTION AGREEMENT.”We have also entered into a Stock and Warrant Purchase Agreement with an investor, Romulus Films, Ltd. (“Romulus”), through which we will receive cash in exchange for Series B Shares and warrants.We will issue the Series A Shares, Series B Shares, and warrants included in this prospectus concurrently with the consummation of the Asset Contribution.We will also assume certain liabilities of Geron related to the assets acquired from Geron. In the Asset Contribution, we will receive the following assets from Geron and BioTime: From Geron: · certain patents and patent applications and all related active prosecution cases, trade secrets, know-how and certain other intellectual property rights, and all of Geron’s goodwill with respect to the technology of Geron directly related to the research, development and commercialization of certain products and know-how related to hES cells; · certain biological materials and reagents (including master and working cell banks, original and seed banks, and research, pilot and GMP grade lots and finished product); · certain laboratory equipment; · certain contracts; · certain books, records, lab notebooks, clinical trial documentation, files and data; · certain regulatory filings for clinical trials for GRNOPC-I for spinal cord injury,including the investigational new drug applications filed with the United States Food and Drug Administration for Geron’s Phase I safety study of oligodendrocyte progenitor (GRNOPC-1) cells in patients with neurologically complete, subacute spinal cord injury (Protocol No. CP35A007), and long term follow up of subjects who received GRNOPC1 (Protocol No. CP35A008), andthe clinical trial for VAC1 for acute myelogenous leukemia, including aPhase I/II study of active immunotherapy with GRNVAC1, autologous mature dendritic cells transfected with mRNA encoding human telomerase reverse transcriptase (hTERT), in patients with acute myelogenous leukemia (AML) in complete remission (Protocol No. CP06-151) (the “Clinical Trials);” and · certain abandoned or inactive patents and abandoned or inactive patent applications. We refer to the assets to be contributed to us by Geron as the “Contributed Geron Assets.”In addition, we will receive from Geron an exclusive sublicense of certain patents owned by the University of Colorado; University License Equity Holdings, Inc. relating to telomerase (the “Telomerase Sublicense”).The Telomerase Sublicense will entitle us to use the sublicensed patents in the development of certain immunological treatments for cancer.Under the Telomerase Sublicense, we will pay Geron an up-front license fee, a small annual license maintenance fee, and a small royalty on sales of any products that we may develop and commercialize using the sublicensed patents. 4 From BioTime: · 8,902,077 BioTime common shares, which for purposes of the Asset Contribution Agreement were valued at $30,000,000, or $3.37 per share, based upon the aggregate volume weighted-average per share closing price of BioTime common shares as listed on the NYSE MKT for the twenty (20) consecutive trading days immediately preceding January 4, 2013 (the “Average Price”); · Warrants to subscribe for and purchase 8,000,000 additional BioTime common shares (the “BioTime Warrants”) exercisable for a period of five years at a price of $5.00 per share, subject to pro rata adjustment for certain transactions; · $5,000,000 in cash (the “BioTime Cash Contribution”); · 10%of the shares of common stock of BioTime’s subsidiary OrthoCyte Corporation issued and outstanding as of January 4, 2013; · 6%of the ordinary shares of BioTime’ssubsidiary Cell Cure Neurosciences, Ltd. issued and outstanding as of January 4, 2013; and · a quantity of five human hES cell lines produced by BioTime’s subsidiary ES Cell International Pte Ltd (“ESI”) under “good manufacturing practices” sufficient to generate master cell banks,and non-exclusive, world-wide, royalty-free licenses to use those cell lines and certain patents pertaining to stem cell differentiation technology for any and all uses (the “BioTime Stem Cell Assets”). Cash Contribution by Private Investor Romulus hasentered into a Stock and Warrant Purchase Agreement with us pursuant to which Romulus has agreed to contribute $5,000,000 in cash to us for 2,136,000 Series B Shares and warrants to purchase 350,000 additional Series B Shares.That investment will be made in conjunction with the closing of the Asset Contribution under the Asset Contribution Agreement. If for any reason Romulus fails to make the $5,000,000 contribution, BioTime will contribute cash, BioTime common shares, or a combination of cash and BioTime common shares in an amount equal in value to the cash not contributed by Romulus.Any BioTime common shares so contributed will be valued at the Average Price of $3.37 per share, and BioTime will receive the Series B Shares and warrants that Romulus would otherwise have received had it made the cash contribution to us. Assumed Liabilities At the closing of the Asset Contribution,we will assume all obligations and liabilities of Geron and its affiliates relating to: · the Contributed Geron Assets and attributable to periods, events or circumstances after the Asset Contribution; 5 · obligations of Geron and its affiliates to be performed following the Asset Contribution, under contracts included in the Contributed Geron Assets; · an appeal filed in the United States District Court in Civil Action No. C12-04813 (the “ViaCyte Appeal”) seeking the reversal of two adverse determinations by the United States Patent and Trademark Office’s Board of Patent Appeals and Interferences with respect to two patent applications in U.S. Patent Interference 105,734, involving US patent 7,510,876 (ViaCyte) and US patent application 11/960,477 (Geron), and U.S. Patent Interference 105,827 involving US patent 7,510,876 (ViaCyte) and US patent application 12/543,875 (Geron).Asterias will also assume the patent interferences upon which the ViaCyte Appeal is based, as well as certain oppositions filed by Geron against certain ViaCyte, Inc. patent filings in Australia and in the European Patent Office; provided, that Asterias will not assume expenses incurred by Geron relating to the appeal or the other ViaCyte patent interference and opposition proceedings prior to the closing of the Asset Contribution; and · the Clinical Trials. We refer to the obligations of Geron and its affiliates assumed by us as the “Assumed Geron Liabilities.” Royalty Agreement At the closing of the Asset Contribution, we will enter into a Royalty Agreement with Geron pursuant to which we will agree to pay Geron a 4% royalty on net sales (as defined in the Royalty Agreement), by us or any of our affiliates or sales agents, of any products that are developed and commercialized in reliance upon the patents contributed by Geron to us.In the case of sales of such products by a person other than us or one of our affiliates or sales agents, we will be required to pay Geron 50% of all royalties and cash payments received by us or by our affiliate in respect of a product sale. Ownership of Asterias following the Asset Contribution At the closing of the Asset Contribution, we will issue to Geron, BioTime, and Romulus the following securities: · To Geron, 6,537,779Series A Shares; · To BioTime, 21,773,340 Series B Shares, and warrants to purchase 3,150,000 Series B Shares, exercisable for a period of three years from the date of issue at an exercise price of $5.00 per share; and · To Romulus, 2,136,000 Asterias Series B Shares, and warrants to purchase 350,000 additional Series B Shares exercisable for a period of three years from the date of issue at an exercise price of $5.00 per share. Immediately after the completion of the Asset Contribution, and before the Series A Distribution described below, BioTime will hold approximately 71.6% of our common stock as a whole, Geron will hold 100% of the Series A Shares and approximately 21.4% of our common stock as a whole, and Romulus will hold approximately 7% of our common stock as a whole.The warrants that BioTime and Romulus will receive will enable BioTime and Romulus to increase their collective ownership in us by approximately 2.2%, which would reduce Geron’s ownership in us to approximately 19.2%. 6 The Series A Distribution In the Asset Contribution Agreement, Geron has agreed to distribute to its stockholders, on a pro rata basis, the Series A Shares it receives in the Asset Contribution (the “Series A Distribution”).Geron is required to make the Series A Distribution as soon as practicable following the closing of the Asset Contribution, subject to applicable legal requirements and certain other limitations.Under the Asset Contribution Agreement, fractional shares will not be distributed in the Series A Distribution, and instead will be aggregated and sold by Geron and the proceeds of the sale will be distributed by Geron ratably to its stockholders who would otherwise be entitled to receive fractional shares.Also, in lieu of distributing the Series A Shares in jurisdictions where it would be unlawful to do so, and in certain other to-be-determined excluded jurisdictions, Geron will sell the Series A Shares that its stockholders who reside in those jurisdictions would otherwise be entitled to receive, and Geron will distribute the cash proceeds ratably to those stockholders.See “PLAN OF DISTRIBUTION.” The BioTime Warrants Distribution Following the Series A Distribution, we will distribute to the holders of the Series A Shares, on a pro rata basis, the 8,000,000 BioTime Warrants that we receive in the Asset Contribution.We refer to this distribution of the BioTime Warrants as the “BioTime Warrants Distribution.”As a result of the BioTime Warrants Distribution, we will not derive any future economic value from the BioTime Warrants and instead the value of the BioTime Warrants will benefit the holders of Series A Shares who receive the BioTime Warrants. Our Strategic Advantages By acquiring Geron’s stem cell assets, we will have the use of cell lines and other biological materials, patents, and technology developed by Geron over 12 years of work focused in the following complementary lines of research: · The establishment of cell banks of undifferentiated hES cells produced under current good manufacturing procedures “cGMP” and suitable for human therapeutic use; · The development of scalable differentiation methods which convert, at low cost, undifferentiated hES cells into functional cells suitable for human therapeutic cells that can be stored and distributed in the frozen state for “off-the-shelf” use; · The development of regulatory paradigms to satisfy both U.S. and European regulatory authority requirements to begin human clinical testing of products made from hES cells; and · The continuous filing and prosecution of patents covering inventions to protect commercialization rights, as well as consummating in-licenses to enable freedom to operate in a variety of fields. Products Under Development Through the Asset Contribution, we will acquire a significant portfolio of patents and patent applications, cell lines, and hES cell technology and know-how related to potential therapeutic products in various stages of development.Two of the products under development have already been used in early stage clinical trials.See “BUSINESS—Potential Products Overview” in this prospectus for a description of the various products and the stages of development that they are in. 7 The products that Geron had under development from various cell types that we will acquire from Geron are summarized in the following table: Product Description Target Market Estimated Number of Potential Patients Status OPC1 – Glial Cells Spinal Cord Injury Multiple Sclerosis, Canavan’s Disease, and Stroke 25,000 patients SCI Phase 1 Trial initiated in U.S. 5 Patients treated – no adverse events to-date Proof of principle achieved in animal models of spinal cord injury, MS spine and Canavan’s Disease CM-1 Cardiomyocytes Heart Failure, Myocardial Infarction Cells derived and fully characterized. Proof of concept in three animal models of disease. Scalable manufacturing established. First in man clinical trial designed. IC-1 – Islet Cells Type 1 and some Type 2 Diabetes 12.5 million patients Cells derived and partly characterized. Proof of concept in rodent diabetes model. Scalable manufacturing methods under development. CHND-1 – Chondrocytes Osteoarthritis 30 million patients Cells derived and partly characterized. Early proof of concept in two animal models of disease. VAC-2 – Dendritic Cells Cancer Infectious and Autoimmune Diseases Large patient population Cells derived and fully characterized. Scalable manufacturing methods under development. Proof of concept established in multiple human in vitro systems. VAC-1 Autologous Monocyte – Derived Dendritic Cells Cancer Prostate:240,000 cases/year in U.S. AML:> 12,000 cases/year in U.S. Phase I study in metastatic prostate cancer completed (Journal of Immunology, 2005, 174: 3798-3807). Phase I/II study in AML completed.Manuscript in preparation. We have not yet determined which products we will seek to develop or the order of priority in which we will commence our product development efforts.The choice and prioritization of products for development from the acquired assets, and the cost and developmental time required to develop any of them, is not presently determinable due to many factors including the following: · the functional state of the transferred cells, cell lines and other biological reagents cannot be determined until they are transferred to us upon completion of the Asset Contribution and are then tested in an appropriate laboratory setting by qualified scientific personnel using validated equipment, which may not be completed for three to six months after the Asset Contribution; 8 · we will need to complete an analysis of third party competitive and alternative technology that, for example, may provide superior methods of manufacturing the cell types listed above.Alternative technology, if it exists, may or may not be available for in-licensing, and could potentially affect our choice of products to develop; · we and BioTime will need to complete an analysis of products and technologies being developed by BioTime and its subsidiaries to determine whether any of those products or technologies may enhance or be substituted for any of the acquired Geron cell lines or technologies; · the inherent uncertainty of laboratory research and any clinical trials that we may conduct; · the amount of capital that we will have for our development programs, including potential sources of additional capital through research grants or collaborations with third parties; · the availability and recruitment of qualified personnel to carry out the analyses and evaluations described above; · the views of the United States Food and Drug Administration (FDA) and comparable foreign regulatory agencies on the pre-clinical product characterization studies required to file an Investigational New Drug Application (IND) in order to initiate human clinical testing of potential therapeutic products. We may also use the acquired assets, along with technology that we may develop ourselves or that we may acquire from third parties to pursue the development of other products.Our product development efforts may be conducted by ourselves alone or in collaboration with others if suitable co-development arrangements can be made. Patents and Patent Applications The patent portfolio that we will acquire includes over 400 patents and patent applications relating to hES cell-based product opportunities.This portfolio consists primarily of patents and patent applications owned by Geron, and also includes patent families licensed to Geron by third parties.The patents and patent applications cover a number of cell types that can be made from hES cells, including hepatocytes (liver cells), cardiomyocytes (heart muscle cells), neural cells (nerve cells, including dopaminergic neurons and oligodendrocytes), chondrocytes (cartilage cells), pancreatic islet ß cells, osteoblasts (bone cells), hematopoietic cells (blood-forming cells) and dendritic cells.Also included in the patent portfolio are technologies for growing hES cells without the need for cell feeder layers, and novel synthetic growth surfaces. We believe that this is one of the largest and broadest portfolios of patents related to hES and iPS technology owned by any company or other institution.In addition, as a subsidiary of BioTime, we will have opportunities to acquire licenses to use patents, patent applications and know-how in the hES and iPS fields owned by or licensed to BioTime and its other subsidiaries.BioTime and its subsidiaries own or have licensed rights to more than 350 patents in the hES and iPS fields.Except for licenses described in this prospectus, the specific patents that we may license or sublicense from BioTime and its other subsidiaries, and the financial and other terms and conditions of those licenses and sublicenses, have not yet been determined. 9 Additional Information We were incorporated in September 2012 under the name BioTime Acquisition Corporation in the state of Delaware.We changed our name to Asterias Biotherapeutics, Inc. during March 2013.Our principal executive offices are located at 230 Constitution Drive, Menlo Park, California 94025.Our telephone number is 650-433-2900.We will maintain an Internet website at wwwasteriasbio.com.We have not incorporated by reference into this prospectus the information in, or that can be accessed through, our website, and you should not consider it to be a part of this prospectus. Offering Summary Series A Shares Offered 6,537,779 Series A Shares are being offered by us to Geron in exchange for the Contributed Geron Assets.The Series A Shares will be distributed by Geron to its stockholders in the Series A Distribution. Series B Shares Offered 21,773,340 Series B Shares are being offered to BioTime in exchange for certain assets under the Asset Contribution Agreement, and 2,136,000 Series B Shares are being offered to Romulus for cash under a Stock and Warrant Purchase Agreement. Warrants Offered 3,150,000 warrants to purchase Series B Shares are being offered to BioTime in exchange for assets under the Asset Contribution Agreement, and 350,000 warrants to purchase Series B Shares are being offered to Romulus for cash under a Stock and Warrant Purchase Agreement. The warrants will be issued upon the consummation of the Asset Contribution.Each warrant entitles the holder to purchase one Series B Share at a price of $5.00 per share.The warrants will expire three years from the date of issue and may not be exercised after that date.The number of shares issuable upon the exercise of the warrants and the exercise price per share will be proportionally adjusted in the event of a stock split, stock dividend, combination, or recapitalization of the Series B Shares or other transaction.Also, if the outstanding Series B Shares are converted into Series A Shares, the warrants will become exercisable for the number of Series A Shares into which the Series B Shares issuable upon the exercise of the warrants would have been converted had those Series B Shares been issued and outstanding on the date of conversion, subject as well to adjustment in the event of a stock split, stock dividend, combination, or recapitalization of the Series A common stock or as a result of certain other transactions.See “DESCRIPTION OF SECURITIES—Warrants.” Common Stock Outstanding 51,700 Series B Shares as of March 12, 2013. 10 SUMMARY FINANCIAL DATA The following table summarizes the relevant financial data for our business and should be read with our financial statements, which are included in this prospectus.We have not had any significant operations to date. Operating expenses are primarily comprised of legal fees primarily incurred in connection with the Asset Contribution Agreement.The “as adjusted” information gives effect to the Asset Contribution and the BioTime Warrants Distribution: December 31, 2012 Actual As Adjusted Balance Sheet Data: Cash and cash equivalents $ - $ Investment Intangible assets - Total assets Total liabilities Stockholders’ equity $ ) $ RISK FACTORS An investment in our shares and warrants involves a high degree of risk.You should consider the following risk factors, together with the risks, uncertainties and assumptions discussed elsewhere in this prospectus.There may be other factors that are not mentioned here or of which we are not presently aware that could also affect our business operations and prospects. Risks Related to Our Business Operations We are a newly organized, development stage company in the start-up phase, and we have not yet commenced our primary product development programs We were incorporatedon September 24, 2012 for the purpose of acquiring hES and iPS technology and related assets.On January 4, 2013, we entered into the Asset Contribution Agreement with BioTime and Geron pursuant to which we will acquire certain assets, including the patent portfolio built by Geron in its stem cell programs prior to Geron’s discontinuation of those programs during November 2011.Our initial product development programs will be based on the results of some of Geron’s discontinued programs, though we may make changes to the scope and focus of the programs that we conduct.However, we will not be able to commence work on those programs until the consummation of the Asset Contribution, which is expected to occur on or shortly after the date of this prospectus. Failure to attract and retain skilled personnel and key relationships could impair our research and drug development efforts Our operations are still in the start-up stage and we have only 10 employees, some of whom are working for us on a part-time basis and will become full-time employees upon the closing of the Asset Contribution.We will need to recruit and hire additional qualified research scientists, laboratory technicians, clinical development, and management personnel promptly after the Asset Contribution.Competition for these types of personnel is intense and we may experience delays in hiring the qualified people that we need.The inability to attract and retain sufficient qualified management, scientific, or technical personnel may significantly delay or prevent the achievement of our drug development and other business objectives and could have a material adverse effect on our business, operating results and financial condition.We will initially rely on BioTime to provide financial accounting management and personnel, and to assist us in formulating our research and development strategy and executing our product development plans.We will also rely on consultants and advisors who are either self-employed or employed by other organizations, and they may have conflicts of interest or other commitments, such as consulting or advisory contracts with other organizations, that may affect their ability to perform services for us. 11 Because our choice and prioritization of products for development from the Contributed Geron Assets, and the cost and developmental time required to develop any of them, is not presently determinable, investors will not be able to evaluate our initial product development programs. We have not yet determined which products we will seek to develop or the order of priority in which we will commence our product development efforts, due to many factors including the following: · the functional state of the transferred cells, cell lines and other biological reagents cannot be determined until they are transferred to us upon completion of the Asset Contribution and are then tested in an appropriate laboratory setting by qualified scientific personnel using validated equipment, which may not be completed for three to six months after the Asset Contribution; · we will need to complete an analysis of third party competitive and alternative technology that, for example, may provide superior methods of manufacturing the cell types listed above.Alternative technology, if it exists, may or may not be available for in-licensing, and could potentially affect our choice of products to develop; · we and BioTime will need to complete an analysis of products and technologies being developed by BioTime and its other subsidiaries to determine whether any of those products or technologies may enhance or be substituted for any of the acquired Geron cell lines or technologies; · the inherent uncertainty of laboratory research and any clinical trials that we may conduct; · the amount of capital that we will have for our development programs, including potential sources of additional capital through research grants or collaborations with third parties; · the availability and recruitment of qualified personnel to carry out the analyses and evaluations described above; · the views of the United States Food and Drug Administration (FDA) and comparable foreign regulatory agencies on the pre-clinical product characterization studies required to file an Investigational New Drug Application (IND) in order to initiate human clinical testing of potential therapeutic products. 12 We will spend a substantial amount of our capital on research and development but we might not succeed in developing products and technologies that are useful in medicine · The product development work we plan to do is costly, time consuming and uncertain as to its results. · We will attempt to develop new medical products and technologies that might not prove to be safe and efficacious in human medical applications.Many of the products and technologies that we seek to develop have not been applied in human medicine and have only been used in laboratory studies in vitro or in animals.Only two of the products that we will acquire have been used in clinical trials, but those were early stage trials involving only a small number of patients. · If we are successful in developing a new technology or product, refinement of the new technology or product and definition of the practical applications and limitations of the technology or product may take years and require the expenditure of large sums of money. The amount and pace of research and development work that we can do or sponsor, and our ability to commence and complete clinical trials required to obtain FDA and foreign regulatory approval of our pharmaceutical products, depends upon the amount of money available to us. · We may have to limit our laboratory research and development work based on the amount of our cash resources. · Although we expect to receive $5 million in cash from Romulus and $5 million in cash from BioTime and 8,902,077 BioTime common shares that we may sell from time to time to raise funds for our operations, there can be no assurance that we will be able to raise additional funds on favorable terms or at all, or that any funds raised will be sufficient to permit us to develop and market our products and technology.Unless we are able to generate sufficient revenue or raise additional funds when needed, it is likely that we will be unable to continue our planned activities, even if we make progress in our research and development projects. We might need to issue additional equity or debt securities in order to raise additional capital needed to pay our operating expenses · We plan to incur substantial research and product development expenses, and we will need to raise additional capital to pay operating expenses until we are able to generate sufficient revenues from product sales, royalties, and license fees. · It is likely that additional sales of equity or debt securities will be required in the future to meet our short-term capital needs, unless we receive substantial research grants and revenues from the sale of products or we are successful in licensing or sublicensing the technology that we develop or acquire from Geron or others and we receive substantial licensing fees and royalties. 13 · Sales of additional equity securities could result in the dilution of the interests of present shareholders. The condition of the cells, cell lines and other biological materials that we will acquire from Geron could impact the time and cost of commencing our research and product development programs, but the condition of those materials cannot be evaluated prior to completion of the Asset Contribution The cells, cell lines and other biological materials that we will acquire are being stored under cryopreservation protocols intended to preserve their functionality.However, the functional condition of those materials cannot be certified until they are transferred to us upon completion of the Asset Contribution and are then tested in an appropriate laboratory setting by qualified scientific personnel using validated equipment, which may not be completed for at least three to six months after the Asset Contribution. To the extent that cells are not sufficiently functional for our purposes, we would need to incur the time and expense of regenerating cell lines from cell banks, or regenerating cell banks from feeder cells, which could delay and increase the cost of our research and development work. Sales of the products we may develop may be adversely impacted by the availability of competing products · In order to compete with other products, particularly those that sell at lower prices, our products will have to provide medically significant advantages. · Physicians and hospitals may be reluctant to try a new product due to the high degree of risk associated with the application of new technologies and products in the field of human medicine. · There also is a risk that our competitors may succeed at developing safer or more effective products that could render our products and technologies obsolete or noncompetitive. If we fail to enter into and maintain successful strategic alliances for our therapeutic product candidates, we may have to reduce or delay our product development or increase our expenditures An important element of our strategy for developing, manufacturing and commercializing our therapeutic product candidates will be entering into strategic alliances with pharmaceutical companies or other industry participants to advance our programs and enable us to maintain our financial and operational capacity.We will face significant competition in seeking appropriate alliances.We may not be able to negotiate alliances on acceptable terms, if at all.If we fail to create and maintain suitable alliances, we may have to limit the size or scope of, or delay, one or more of our product development or research programs, or we will have to increase our expenditures and will need to obtain additional funding, which may be unavailable or available only on unfavorable terms. If we are able to enter into product development and marketing arrangements with pharmaceutical companies, we may license product development, manufacturing, and marketing rights to the pharmaceutical company or to a joint venture company formed with the pharmaceutical company.Under such arrangements we might receive only a royalty on sales of the products developed or an equity interest in a joint venture company that develops the product.As a result, our revenues from the sale of those products may be substantially less than the amount of revenues and gross profits that we might receive if we were to develop, manufacture, and market the products ourselves. 14 Our products may be difficult and expensive to manufacture on a commercial scale · hES cells have only been produced on a small scale and not in quantities and at levels of purity and viability that will be needed for wide scale commercialization.If we are successful in developing products that consist of hES cells or other cells or products derived from hES or other cells, we will need to develop, alone or in collaboration with one or more pharmaceutical companies or contract manufacturers, technology for the commercial production of those products. · Our hES cell or other cell based products are likely to be more expensive to manufacture on a commercial scale than most other drugs on the market today.The high cost of manufacturing a product will require that we charge our customers a high price for the product in order to cover our costs and earn a profit.If the price of our products is too high, hospitals and physicians may be reluctant to purchase our products, especially if lower priced alternative products are available, and we may not be able to sell our products in sufficient volumes to recover our costs of development and manufacture or to earn a profit. We do not have our own marketing, distribution, and sales resources for the commercialization of any products that we might successfully develop · If we are successful in developing marketable products, we will need to build our own marketing, distribution, and sales capability for our products, which would require the investment of significant financial and management resources, or we will need to find collaborative marketing partners, independent sales representatives, or wholesale distributors for the commercial sale of our products. · If we market products through arrangements with third parties, we may pay sales commissions to sales representatives or we may sell or consign products to distributors at wholesale prices.As a result, our gross profit from product sales may be lower than it would be if we were to sell our products directly to end users at retail prices through our own sales force. · There can be no assurance that we will able to negotiate distribution or sales agreements with third parties on favorable terms to justify our investment in our products or achieve sufficient revenues to support our operations. We do not have the ability to independently conduct clinical trials required to obtain regulatory approvals for our drug candidates We will need to rely on third parties, such as contract research organizations, data management companies, contract clinical research associates, medical institutions, clinical investigators and contract laboratories to conduct any clinical trials that we may undertake for our products.We may also rely on third parties to assist with our preclinical development of drug candidates.If we outsource clinical trials we may be unable to directly control the timing, conduct and expense of our clinical trials.If we enlist third parties to conduct clinical trials and they fail to successfully carry out their contractual duties or regulatory obligations or fail to meet expected deadlines, if the third parties need to be replaced or if the quality or accuracy of the data they obtain is compromised due to the failure to adhere to clinical protocols or regulatory requirements or for other reasons, our preclinical development activities or clinical trials may be extended, delayed, suspended or terminated, and we may not be able to obtain regulatory approval for or successfully commercialize our drug candidates. 15 We will assume certain obligations and potential liabilities with regard to clinical trials conducted by Geron Under the Asset Contribution Agreement, we will assume Geron’s obligations to obtain information and prepare reports about the health of patients who participated in clinical trials of Geron’s GRNOPC1 cell replacement therapy for spinal cord damage and its GRNVAC1 immunological therapy for certain cancers.Although the future cost of patient health information gathering and reporting is not presently determinable, we do not expect that the cost will be material to our financial condition. We will also assume any liabilities to those patients that might arise as result of any injuries they may have incurred as a result of their participation in the clinical trials.We are not aware of any claims by patients alleging injuries suffered as a result of the Geron clinical trials, but if any claims are made and if liability can be established, the amount of any liability that we may incur, depending upon the nature and extent of any provable injuries incurred, could exceed any insurance coverage we may obtain and the amount of the liability could be material to our financial condition. Our business could be adversely affected if we lose the services of the key personnel upon whom we depend Our stem cell research program will be directed primarily by our Chief Executive Officer Dr. Thomas Okarma and by our President of Research and Development, Dr. Jane S. Lebkowski.The loss of the services of Dr. Okarma or Dr. Lebkowski could have a material adverse effect on us. Our business and operations could suffer in the event of system failures Despite the implementation of security measures, our internal computer systems and those of our contractors and consultants are vulnerable to damage from computer viruses, unauthorized access, natural disasters, terrorism, war and telecommunication and electrical failures.Such events could cause interruption of our operations.For example, the loss of data for our product candidates could result in delays in our regulatory filings and development efforts and significantly increase our costs.To the extent that any disruption or security breach was to result in a loss of or damage to our data, or inappropriate disclosure of confidential or proprietary information, we could incur liability and the development of our product candidates could be delayed. Failure of our internal control over financial reporting could harm our business and financial results Our management is responsible for establishing and maintaining adequate internal control over financial reporting.Internal control over financial reporting is a process to provide reasonable assurance regarding the reliability of financial reporting for external purposes in accordance with accounting principles generally accepted in the U.S.Internal control over financial reporting includes maintaining records that in reasonable detail accurately and fairly reflect our transactions; providing reasonable assurance that transactions are recorded as necessary for preparation of our financial statements; providing reasonable assurance that receipts and expenditures of our assets are made in accordance with management authorization; and providing reasonable assurance that unauthorized acquisition, use or disposition of our assets that could have a material effect on the financial statements would be prevented or detected on a timely basis.Because of its inherent limitations, internal control over financial reporting is not intended to provide absolute assurance that a misstatement of our financial statements would be prevented or detected.Our growth and entry into new products, technologies and markets will place significant additional pressure on our system of internal control over financial reporting.Any failure to maintain an effective system of internal control over financial reporting could limit our ability to report our financial results accurately and timely or to detect and prevent fraud. 16 We will initially rely in part on financial systems maintained by BioTime and upon services provided by BioTime personnel.BioTime will allocate certain expenses among itself, us, and BioTime’s other subsidiaries, which creates a risk that the allocationsmay not accurately reflect the benefit of an expenditure or use of financial or other recourses by us, BioTime as our parent company, and the BioTime subsidiaries among which the allocations are made. Risks Related to Our Industry We will face certain risks arising from regulatory, legal, and economic factors that affect our business and the business of other pharmaceutical development companies.Because we are a small company with limited revenues and limited capital resources, we may be less able to bear the financial impact of these risks than larger companies that have substantial income and available capital. If we do not receive FDA and other regulatory approvals we will not be permitted to sell our pharmaceutical products The pharmaceutical products that we develop cannot be sold until the FDA and corresponding foreign regulatory authorities approve the products for medical use.To date, long-term safety and efficacy has not been demonstrated in clinical trials for any of our drug candidates. The need to obtain regulatory approval to market a new product means that: · we will have to conduct expensive and time consuming clinical trials of new products. The full cost of conducting and completing clinical trials necessary to obtain FDA and foreign regulatory approval of a new product cannot be presently determined, but could exceed our current financial resources. · clinical trials and the regulatory approval process for a pharmaceutical product can take several years to complete.As a result, we will incur the expense and delay inherent in seeking FDA and foreign regulatory approval of new products, even if the results of clinical trials are favorable. · data obtained from preclinical and clinical studies is susceptible to varying interpretations that could delay, limit, or prevent regulatory agency approvals.Delays in the regulatory approval process or rejections of an application for approval of a new drug may be encountered as a result of changes in regulatory agency policy. · because the therapeutic products we plan to develop with hES and iPS technology involve the application of new technologies and approaches to medicine, the FDA or foreign regulatory agencies may subject those products to additional or more stringent review than drugs or biologicals derived from other technologies. · aproduct that is approved may be subject to restrictions on use. · the FDA can recall or withdraw approval of a product if problems arise. · we will face similar regulatory issues in foreign countries. 17 Clinical trial failures can occur at any stage of the testing and we may experience numerous unforeseen events during, or as a result of, the clinical trial process that could delay or prevent commercialization of our current or future drug candidates Clinical trial failures or delays can occur at any stage of the trials, and may be directly or indirectly caused by a variety of factors, including but not limited to: · delays in securing clinical investigators or trial sites for our clinical trials; · delays in obtaining Institutional Review Board (“IRB”) and other regulatory approvals to commence a clinical trial; · slower than anticipated rates of patient recruitment and enrollment, or failing to reach the targeted number of patients due to competition for patients from other trials; · limited or no availability of coverage, reimbursement and adequate payment from health maintenance organizations and other third party payors for the use of agents used in our clinical trials; · negative or inconclusive results from clinical trials; · unforeseen side effects interrupting, delaying, or halting clinical trials of our drug candidates, and possibly resulting in the FDA or other regulatory authorities denying approval of our drug candidates; · unforeseen safety issues; · uncertain dosing issues; · approval and introduction of new therapies or changes in standards of practice or regulatory guidance that render our clinical trial endpoints or the targeting of our proposed indications obsolete; · inability to monitor patients adequately during or after treatment or problems with investigator or patient compliance with the trial protocols; · inability to replicate in large controlled studies safety and efficacy data obtained from a limited number of patients in uncontrolled trials; · inability or unwillingness of medical investigators to follow our clinical protocols; and · unavailability of clinical trial supplies. 18 Government imposed bans or restrictions, and religious, moral and ethical concerns on the use of hES cells could prevent us from developing and successfully marketing stem cell products · Government imposed bans or restrictions on the use of embryos or hES cells research and development in the United States and abroad could generally constrain stem cell research thereby limiting the market and demand for our products.During March 2009, President Obama lifted certain restrictions on federal funding of research involving the use of hES cells, and in accordance with President Obama’s executive order, the National Institutes of Health has adopted new guidelines for determining the eligibility of hES cell lines for use in federally funded research.The central focus of the proposed guidelines is to assure that hES cells used in federally funded research were derived from human embryos that were created for reproductive purposes, were no longer needed for this purpose, and were voluntarily donated for research purposes with the informed written consent of the donors.hES cells that were derived from embryos created for research purposes rather than reproductive purposes, and other hES cells that were not derived in compliance with the guidelines, are not eligible for use in federally funded research. · California law requires that stem cell research be conducted under the oversight of a stem cell research oversight (SCRO) committee.Many kinds of stem cell research, including the derivation of new hES cell lines, may only be conducted in California with the prior written approval the SCRO.A SCRO could prohibit or impose restrictions on the research we plan to do. · The use of hES cells gives rise to religious, moral and ethical issues regarding the appropriate means of obtaining the cells and the appropriate use and disposal of the cells.These considerations could lead to more restrictive government regulations or could generally constrain stem cell research thereby limiting the market and demand for our products. If we are unable to obtain and enforce patents and to protect our trade secrets, others could use our technology to compete with us, which could limit opportunities for us to generate revenues by licensing our technology and selling products · Our success will depend in part on our ability to obtain and enforce patents and maintain trade secrets in the United States and in other countries.If we are unsuccessful in obtaining and enforcing patents, our competitors could use our technology and create products that compete with our products, without paying license fees or royalties to us. · The preparation, filing, and prosecution of patent applications can be costly and time consuming.Our limited financial resources may not permit us to pursue patent protection of all of our technology and products throughout the world. · Even if we are able to obtain issued patents covering our technology or products, we may have to incur substantial legal fees and other expenses to enforce our patent rights in order to protect our technology and products from infringing uses.We may not have the financial resources to finance the litigation required to preserve our patent and trade secret rights. 19 There is no certainty that our pending or future patent applications will result in the issuance of patents · In the Asset Contribution we will acquire patent applications for technology that Geron developed, and we will obtain licenses for a number of patent applications covering technology developed by others that we believe will be useful in producing new products, and which we believe may be of commercial interest to other companies that may be willing to sublicense the technology for fees or royalty payments.We may also file new patent applications in the future seeking patent protection for new technology or products that we develop ourselves or jointly with others.However, there is no assurance that any of the patent applications that we acquire or any licensed patent applications or any future patent applications that we may file in the United States or abroad will result in the issuance of patents. · In Europe, the European Patent Convention prohibits the granting of European patents for inventions that concern "uses of human embryos for industrial or commercial purposes."The European Patent Office is presently interpreting this prohibition broadly, and is applying it to reject patent claims that pertain to human embryonic stem cells.However, this broad interpretation is being challenged through the European Patent Office appeals system.As a result, we do not yet know whether or to what extent we will be able to obtain patent protection for our human embryonic stem cell technologies in Europe. · The recent Supreme Court decision in Mayo Collaborative Services v. Prometheus Laboratories, Inc., will need to be considered if we attempt to develop diagnostic methods, since the Court denied patent protection for the use of a mathematical correlation of the presence of a well-known naturally occurring metabolite as a means of determining proper drug dosage. The process of applying for and obtaining patents can be expensive and slow · The preparation and filing of patent applications, and the maintenance of patents that are issued, may require substantial time and money. · A patent interference proceeding may be instituted with the U.S. Patent and Trademark Office (the “PTO”) when more than one person files a patent application covering the same technology, or if someone wishes to challenge the validity of an issued patent.At the completion of the interference proceeding, the PTO will determine which competing applicant is entitled to the patent, or whether an issued patent is valid.Patent interference proceedings are complex, highly contested legal proceedings, and the PTO’s decision is subject to appeal.This means that if an interference proceeding arises with respect to any of our patent applications, we may experience significant expenses and delay in obtaining a patent, if the outcome of the proceeding is unfavorable to us, the patent could be issued to a competitor rather than to us. · A derivation proceeding may be instituted by the PTO or an inventor alleging that a patent or application was derived from the work of another inventor. · Post Grant Review under the new America Invents Act will make available opposition-like proceedings in the United States.As with the PTO interference proceedings, Post Grant Review proceedings will be very expensive to contest and can result in significant delays in obtaining patent protection or can result in a denial of a patent application. 20 · Oppositions to the issuance of patents may be filed under European patent law and the patent laws of certain other countries.As with the PTO interference proceedings, these foreign proceedings can be very expensive to contest and can result in significant delays in obtaining a patent or can result in a denial of a patent application. We will assume Geron’s appeal of two adverse patent rulings, and if the appeal is not successful, we may not realize value from the Geron patent applications at issue in the appeal and might be precluded from developing therapies to treat certain diseases, such as diabetes. At the closing of the Asset Contribution, we will be substituted for Geron as a party in interest in an appeal filed by Geron in the United States District Court for the Northern District of California on September 13, 2012, appealing two adverse rulings in favor of ViaCyte, Inc. by the United States Patent and Trademark Office’s Board of Patent Appeals and Interferences.These rulings related to interference proceedings involving patent filings relating to definitive endoderm cells.Geron had requested that the Board of Patent Appeals and Interferences declare this interference after ViaCyte was granted patent claims that conflicted with subject matter Geron filed in a patent application having an earlier priority date.Those Geron patent applications are among the patent assets that Geron will contribute to us.We will assume all liabilities relating to the ViaCyte Appeal and the related interference proceedings, including the costs of litigation, other than expenses incurred by Geron prior to the closing of the Asset Contribution.Appeals of this nature may involve costly and time-consuming legal proceedings and if we are not successful in the appeal, these rulings may prevent or limit development of product candidates in certain fields such as diabetes treatment, and we may be unable to realize value from the patent applications at issue in the appeal. We may be subject to patent infringement claims that could be costly to defend, which may limit our ability to use disputed technologies, and which could prevent us from pursuing research and development or commercialization of some of our products, require us to pay licensing fees to have freedom to operate and/or result in monetary damages or other liability for us The success of our business will depend significantly on our ability to operate without infringing patents and other proprietary rights of others.If the technology that we use infringes a patent held by others, we could be sued for monetary damages by the patent holder or its licensee, or we could be prevented from continuing research, development, and commercialization of products that rely on that technology, unless we are able to obtain a license to use the patent.The cost and availability of a license to a patent cannot be predicted, and the likelihood of obtaining a license at an acceptable cost would be lower if the patent holder or any of its licensees is using the patent to develop or market a product with which our product would compete.If we could not obtain a necessary license, we would need to develop or obtain rights to alternative technologies, which could prove costly and could cause delays in product development, or we could be forced to discontinue the development or marketing of any products that were developed using the technology covered by the patent. Our patents may not protect our products from competition Through the Asset Contribution, we will acquire patents and patent applications filed in the United States, Canada, the European Union countries, and in other foreign countries for a variety of hES and iPS technologies. · We might not be able to obtain any additional patents, and any patents that we do obtain might not be comprehensive enough to provide us with meaningful patent protection. 21 · There will always be a risk that our competitors might be able to successfully challenge the validity or enforceability of any patent issued to us. · In addition to interference proceedings, the PTO can reexamine issued patents at the request of a third party seeking to have the patent invalidated.This means that patents owned or licensed by us may be subject to reexamination and may be lost if the outcome of the reexamination is unfavorable to us.Our patents may be subject to inter partes review (replacing the reexamination proceeding), a proceeding in which a third party can challenge the validity of one of our patents. If we fail to meet our obligations under license agreements, we may lose our rights to key technologies on which our business depends Our business will depend in part on several technologies that are based in part on technology licensed from third parties.Those third-party license agreements impose obligations on us, including payment obligations and obligations to pursue development of commercial products under the licensed patents or technology.If a licensor believes that we have failed to meet our obligations under a license agreement, the licensor could seek to limit or terminate our license rights, which could lead to costly and time-consuming litigation and, potentially, a loss of the licensed rights.During the period of any such litigation our ability to carry out the development and commercialization of potential products, and our ability to raise capital, could be significantly and negatively affected.If our license rights were restricted or ultimately lost, we would not be able to continue to use the licensed technology in our business. The price and sale of our products may be limited by health insurance coverage and government regulation Success in selling our pharmaceutical products may depend in part on the extent to which health insurance companies, HMOs, and government health administration authorities such as Medicare and Medicaid will pay for the cost of the products and related treatment.Until we actually introduce a new product into the medical market place we will not know with certainty whether adequate health insurance, HMO, and government coverage will be available to permit the product to be sold at a price high enough for us to generate a profit.In some foreign countries, pricing or profitability of health care products is subject to government control which may result in low prices for our products.In the United States, there have been a number of federal and state proposals to implement similar government controls, and new proposals are likely to be made in the future. Risks Related to Our Relationship With BioTime We are, and after the Asset Contribution we will continue to be, a subsidiary of BioTime. Upon completion of the Asset Contribution, BioTime will own at least approximately 71.6% of our issued and outstanding shares of common stock as a whole, and will also hold warrants that, if exercised, would increase its ownership by approximately 2%.This means that BioTime will have the voting power, through its ownership of Series B Shares, to elect our entire Board of Directors and to control our management. BioTime could cause corporate actions to be taken even if the interests of BioTime conflict with the interests of our other shareholders.This concentration of voting power could have the effect of deterring or preventing a change in control that might be beneficial to our other shareholders. 22 As the majority shareholder, BioTime will have the voting power to approve or disapprove any matter or corporate transaction presented to our shareholders for approval, including but not limited to · any amendment of our certificate of incorporation or bylaws; · any merger or consolidation of us with another company; · any recapitalization or reorganization of our capital stock; · any sale of assets or purchase of assets; or · a corporate dissolution or a plan of liquidation of our business. We will initially rely upon BioTime for certain services and resources Although we will have our own research facilities, scientific personnel, and some management personnel, we will initially rely on BioTime to provide certain management and administrative services, including accounting, financial management, and controls over financial accounting and reporting.We will enter into a Shared Facilities and Services Agreement (“Shared Facilities Agreement”) with BioTime under which we will agree to bear costs allocated to us by BioTime for the use of BioTime human resources and for services and materials provided for our benefit by BioTime.We will pay BioTime 105% of its costs of providing personnel and services to us, and for any use of its facilities by us, including an allocation of general overhead based on that use.We may also share the services of some research personnel with BioTime. If BioTime’s human resources and facilities are not sufficient to serve both BioTime’s needs and ours, we will have to hire additional personnel of our own, either on a full-time or part-time basis, as employees or as consultants, and the cost of doing so could be greater than the costs that would be allocated to us by BioTime.Also, any new personnel that we may need to hire may not be as familiar with our business or operations as BioTime’s personnel, which means that we would incur the expense and inefficiencies related training new employees or consultants. A majority of our directors are also directors of BioTime Three of the four members of our Board of Directors also serve on the BioTime Board of Directors, and also serve on the Boards of Directors of one or more of BioTime’s other subsidiaries.This commonality of directors means that we will not have a Board of Directors making business decisions on our behalf independent from BioTime.Even those of our directors who do not serve on the BioTime Board of Directors will be elected to our Board of Directors by BioTime, and they may be removed from our Board by BioTime, as the majority shareholder. Conflicts of interest may arise from our relationship with BioTime Our relationship with BioTime could give rise to certain conflicts of interest that could have an impact on our research and development programs, business opportunities, and operations generally. · We and BioTime or any of its other subsidiaries may determine to engage in research and development of the same or similar products or technologies, or products that would otherwise compete in the market place.Even if we utilize different technologies than BioTime or its other subsidiaries, we could find ourselves in competition with them for research scientists, financing and other resources, licensing, manufacturing, and distribution arrangements, and for customers if we and BioTime or another BioTime subsidiary both bring products to market. 23 · Because we will be a subsidiary of BioTime, BioTime could prevent us from engaging in research and development programs, investments, business ventures, or agreements to develop, license, or acquire products or technologies that would or might compete with those owned, licensed, or under development by BioTime or any of its other subsidiaries. · BioTime may determine that some of our patents or technology would be useful in its business or that of another BioTime subsidiary, and BioTime or another BioTime subsidiary may hold patents or technology that we may determine would be useful in our business.In such cases we may enter into license or sublicense agreements with BioTime or another BioTime subsidiary for the use of such patents or technology.Conflicts of interest will arise in determining the scope and financial terms of any such licenses or sublicenses, including the fields of use permitted, licensing fees, and royalties, if any, and other matters. · BioTime and its other subsidiaries will engage for their own accounts in research and product development programs, investments, and business ventures, and we will not be entitled to participate or to receive an interest in those programs, investments, or business ventures.BioTime and its other subsidiaries will not be obligated to present any particular research and development, investment, or business opportunity to us, even if the opportunity would be within the scope of our research and development plans or programs, business objectives, or investment policies.These opportunities may include, for example, opportunities to acquire businesses or assets, including but not limited to patents and other intellectual property that could be used by us or by BioTime or by any of BioTime’s other subsidiaries.Our respective boards of directors will have to determine which company should pursue those opportunities, taking into account relevant facts and circumstances at the time, such as the financial and other resources of the companies available to acquire and utilize the opportunity, and the best “fit” between the opportunity and the business and research and development programs of the companies.However, since BioTime will have the ultimate power to elect the members of our Board of Directors, BioTime may have the ultimate say in decision making with respect to the allocation of opportunities. · If we enter into any patent or technology license or sublicense, or any other agreement with BioTime or with another BioTime subsidiary, the BioTime companies that are parties to the agreement may have a conflict of interest in determining how and when they should enforce their rights under the agreement if the other BioTime company that is a party were to default or otherwise fail to perform any of its obligations under the agreement. · One of our significant assets will be the 8,902,077 BioTime common shares that we will acquire in the Asset Contribution.We expect to sell the BioTime common shares from time to time, or to pledge those shares as collateral for loans, to raise capital to finance our operations.Because a sale of those shares could have a depressing effect on the market value of BioTime common shares, BioTime will have a continuing interest in the number of shares we sell, the prices at which we sell the shares, and time and manner in which the shares are sold.Further, we may need or find it desirable to sell BioTime common shares at the same time as BioTime, or other BioTime subsidiaries that hold BioTime common shares, also desire to sell some of their BioTime common shares.Concurrent sales of BioTime common shares by us, BioTime, or other BioTime subsidiaries could have a depressing effect on the market price of the BioTime common shares, lowering the price at which we and they are able to sell BioTime common shares and resulting in lower net proceeds from the sales.We plan to coordinate any future sales of our BioTime common shares with BioTime and its other subsidiaries in order to provide an orderly and controlled process for raising capital through the sale of BioTime shares.This will include an agreement as to the number of shares to be sold, the time period or “market window” for selling shares, the use of a common securities broker-dealer, and a fair allocation of net sales based on average sales prices during any trading day on which we and they sell BioTime shares. 24 · Each conflict of interest will be resolved by our respective boards of directors in keeping with their fiduciary duties and such policies as they may implement from time to time.However, the terms and conditions of patent and technology licenses and other agreements between us and BioTime or other BioTime subsidiaries will not be negotiated on an arm’s-length basis due to BioTime’s ownership of a controlling interest in us and due to the commonality of directors serving on our respective boards of directors. Risks Related to Our Dependence on Third Parties We may become dependent on possible future collaborations to develop and commercialize many of our product candidates and to provide the regulatory compliance, sales, marketing and distribution capabilities required for the success of our business. We may enter into various kinds of collaborative research and development and product marketing agreements to develop and commercialize our products.The expected future milestone payments and cost reimbursements from collaboration agreements could provide an important source of financing for our research and development programs, thereby facilitating the application of our technology to the development and commercialization of our products, but there are risks associated with entering into collaboration arrangements. There is a risk that we could become dependent upon one or more collaborative arrangements for product development or as a source of revenues from the sale of any products that may be developed by us alone or through one of the collaborative arrangements.A collaborative arrangement upon which we might depend might be terminated by our collaboration partner or they might determine not to actively pursue the development or commercialization of our products.A collaboration partner also may not be precluded from independently pursuing competing products and drug delivery approaches or technologies. There is a risk that a collaboration partner might fail to perform its obligations under the collaborative arrangements or may be slow in performing its obligations.In addition, a collaboration partner may experience financial difficulties at any time that could prevent it from having available funds to contribute to the collaboration.If a collaboration partner fails to conduct its product development, commercialization, regulatory compliance, sales and marketing or distribution activities successfully and in a timely manner, or if it terminates or materially modifies its agreements with us, the development and commercialization of one or more product candidates could be delayed, curtailed or terminated because we may not have sufficient financial resources or capabilities to continue such development and commercialization on our own. We have no experience in marketing, selling or distributing products, and we may need to rely on marketing partners or contract sales companies. Even if we are able to develop our products and obtain necessary regulatory approvals, we have no experience or capabilities of our own in marketing, selling or distributing any of the pharmaceutical products that we plan to develop.Accordingly, we will be dependent on our ability to build our own marketing and distribution capability for our products, which would require the investment of significant financial and management resources, or we will need to find collaborative marketing partners or contract sales companies for commercial sale of those products.Even if we find a potential marketing partner, of which there can be no assurance, we may not be able to negotiate a licensing or marketing contract on favorable terms to justify our investment or achieve adequate revenues. 25 Risks Pertaining to Our Common Stock and Warrants Ownership of our Series A Shares, Series B Shares, and warrants will entail certain risks associated with the volatility of prices for our shares and the fact that we do not pay dividends on our common stock. There is no existing public market for our Series A Shares or any of our other securities We plan to apply to list our Series A Shares on a national securities exchange so that they can trade on an exchange upon completion of the Series A Distribution.However, there is presently no existing public market for our Series A Shares or any other class of our capital stock or other securities, and there is no assurance that a public market for our Series A Shares will arise or be sustained after the Series A Distribution.We do not plan to apply to list our warrants on a national securities exchange and do not expect a public market for the warrants to develop. Because we are engaged in the development of pharmaceuticals and stem cell research products, the price of our stock and value of our warrants may rise and fall rapidly · The market price of our common stock and the value of our warrants, like that of the shares or warrants of many biotechnology companies, may be highly volatile. · The price of our common stock and value of our warrants may rise rapidly in response to certain events, such as the commencement of clinical trials of an experimental new drug, even though the outcome of those trials and the likelihood of ultimate FDA approval remain uncertain. · Similarly, prices of our common stock and the value of our warrants may fall rapidly in response to certain events such as unfavorable results of clinical trials or a delay or failure to obtain FDA approval. · The failure of our earnings to meet analysts’ expectations could result in a significant rapid decline in the market price of our common stock and value of our warrants. Our stock price and the value of our warrants could decline due to the large number of outstanding shares of our common stock eligible for future sale Sales of substantial amounts of our common stock in the public market following the Series A Distribution, or the perception that those sales could occur, could cause the market price of our Series A Shares and the value of our warrants to decline.Sales of substantial amounts of common stock could also make it more difficult for us to sell equity or equity-related securities in the future at a time and price that we deem appropriate. The 6,537,779 Series A Shares that will be distributed to Geron’s stockholders in the Series A Distribution will be immediately tradable without restriction, as will the 2,136,000 Series B Shares that will be sold to Romulus, and up to 350,000 additional Series B Shares that Romulus may acquire by exercising its warrants, and the Series A Shares into which Romulus’s Series B Shares may be converted in the future.BioTime has advised us that it has no present plan or arrangement to sell or otherwise distribute the 21,773,340 Series B Shares or 3,150,000 warrants it receives in exchange for assets under the Asset Contribution Agreement, or the Series B Shares that it may receive if it exercises its warrants.However, BioTime reserves the right to sell its Series B Shares, or Series A Shares into which its Series B Shares may be converted, and warrants in the future. 26 Current economic and stock market conditions may adversely affect the price of our common stock and the value of our warrants The stock market has been experiencing extreme price and volume fluctuations which have affected the market price of the equity securities without regard to the operating performance of the issuing companies.Broad market fluctuations, as well as general economic and political conditions, may adversely affect the market price of our common stock and the value of our warrants. Because we do not pay dividends, our stock may not be a suitable investment for anyone who needs to earn dividend income We do not pay cash dividends on our common stock.For the foreseeable future we anticipate that any earnings generated in our business will be used to finance the growth of our business and will not be paid out as dividends to our shareholders.This means that our stock may not be a suitable investment for anyone who needs to earn income from their investments. The price of our stock, and the value of our assets, will be affected by changes in the value of the BioTime common shares that we own · We will receive 8,902,077 BioTime common shares in the Asset Contribution.The value of our common stock will reflect, in part, the value of the BioTime common shares that we hold.The value of the BioTime common shares we hold will vary with the price at which BioTime common shares trade in the public market.The market price of BioTime common shares will be impacted by a number of factors, including the results of BioTime’s operations. · We may sell our BioTime common shares from time to time to raise capital for our operations.We expect that such sales will be done in “at-the-market” transactions in which we will sell shares on the NYSE MKT through one or more broker-dealers acting as our sales agent or as principals, or through block position sales, sales to market makers, or similar transactions in which the price per share that we receive will be based on the prevailing market price. The warrants cannot be exercised unless a registration statement is in effect under federal securities laws A registration statement under the Securities Act must be in effect in order for warrant holders to exercise their warrants.This means that we will have to periodically update our registration statement and prospectus by filing post-effective amendments to the registration statement of which this prospectus is a part.We intend to use our best efforts to keep our registration statement effective.However, if we are unable to do so for any reason, warrant holders would not be able to exercise their warrants, even if the market price of our common stock was then greater than the exercise price. Most states will require us to obtain a permit, issued through an application for registration or qualification, and to maintain that permit in effect in order for warrant holders in the state to exercise their warrants.Many states will only issue a permit if their securities regulatory agency determines that the securities are a suitable investment for public investors in their state, considering a variety of factors, including the financial performance and financial condition of the company issuing the securities.Because we are a development stage start-up company without a history of earnings, some or all of those states may decline to issue the permit required to permit warrant holders in those states to exercise their warrants.However, if the Series B Shares are converted into Series A Shares, and the Series A Shares are listed on a national securities exchange, the exercise of the warrants will be exempt from registration or qualification under state securities laws. 27 Securities analysts may not initiate coverage or continue to cover our common stock, and this may have a negative impact on the market price of our stock and the value of our warrants The trading market for our Series A Shares will depend, in part, on the research and reports that securities analysts publish about our business and our Series A Shares.We do not have any control over these analysts.There is no guarantee that securities analysts will cover our Series A Shares.If securities analysts do not cover our Series A Shares, the lack of research coverage may adversely affect the market price of those shares and the value of our Series B Shares and warrants. If securities analysts do cover our Series A Shares, they could issue reports or recommendations that are unfavorable to the price of our shares, and they could downgrade a previously favorable report or recommendation, and in either case our share price and value of our warrants could decline as a result of the report.If one or more of these analysts ceases to cover our Series A Shares or fails to publish regular reports on our business, we could lose visibility in the financial markets, which could cause our share price or trading volume to decline. You may experience dilution of your ownership interests because of the future issuance of additional shares of our common stock and our preferred stock. In the future, we may issue our authorized but previously unissued equity securities, resulting in the dilution of the ownership interests of our present shareholders.We are currently authorized to issue an aggregate of 150,000,000 shares of common stock, consisting of 75,000,000 Series A Shares and 75,000,000 Series B Shares.We are also authorized to issue 5,000,000 shares of “blank check” preferred stock.As of March 28, 2013, there were 51,700 Series B Shares outstanding, and we expect to issue 6,537,779 Series A Shares and an additional 23,909,340 Series B Shares through the Asset Contribution and the sale of Series B Shares to Romulus.We will also reserve 3,500,000 Series B Shares for issuance upon the exercise of the warrants, and 4,500,000 Series B Shares for issuance under a stock option and stock purchaseplan.The Series B Shares will be convertible into Series A Shares after the completion of the Series A Distribution and the BioTime Warrants Distribution. We may issue additional Series A Shares or Series B Shares, or other securities that are convertible into or exercisable for Series A Shares or Series B Shares, in order to raise additional capital, or in connection with hiring or retaining employees or consultants, or in connection with future acquisitions of licenses to technology or rights to acquire products, in connection with future business acquisitions, or for other business purposes.The future issuance of any such additional shares of common stock or other securities may create downward pressure on the trading price of our Series A Shares. We may also issue 5,000,000 shares of preferred stock having rights, preferences, and privileges senior to the rights of our common stock with respect to dividends, rights to share in distributions of our assets if we liquidate our company, or voting rights.Any preferred stock may also be convertible into Series A Shares or Series B Shares on terms that would be dilutive to holders of common stock. 28 Sales of certain Series A Shares by Geron may have a temporary impact on the market price of the Series A Shares. In the Asset Contribution Agreement, Geron has agreed to distribute to its stockholders, on a pro rata basis, the Series A Shares it receives in the Asset Contribution.Under the Asset Contribution Agreement, fractional shares will not be distributed and instead will be aggregated and sold by Geron and the proceeds of the sale will be distributed ratably by Geron to its stockholders who would otherwise be entitled to receive fractional shares.Also, in certain to-be-determined excluded jurisdictions, in lieu of distributing the Series A Shares, Geron will sell the Series A Shares and distribute the proceeds ratably to its stockholders in those jurisdictions.The sale of those Series A Shares by Geron could have a temporary depressing effect on the price at which Series A Shares trade in the market. If our Series A Shares are not approved for listing on a national securities exchange they will be subject to the so-called “penny stock” rules that impose restrictive sales practice requirements If we are unable to obtain approval from a national securities exchange to list our Series A Shares, those shares could become subject to the so-called “penny stock” rules if the shares have a market value of less than $5.00 per share.The SEC has adopted regulations that define a penny stock to include any stock that has a market price of less than $5.00 per share, subject to certain exceptions, including an exception for stock traded on a national securities exchange.The SEC regulations impose restrictive sales practice requirements on broker-dealers who sell penny stocks to persons other than established customers and accredited investors.An accredited investor generally is a person whose individual annual income exceeded $200,000, or whose joint annual income with a spouse exceeded $300,000 during the past two years and who expects their annual income to exceed the applicable level during the current year, or a person with net worth in excess of $1,000,000, not including the value of the investor’s principal residence and excluding mortgage debt secured by the investor’s principal residence up to the estimated fair market value of the home, except that any mortgage debt incurred by the investor within 60 days prior to the date of the transaction shall not be excluded from the determination of the investor’s net worth unless the mortgage debt was incurred to acquire the residence.For transactions covered by this rule, the broker-dealer must make a special suitability determination for the purchaser and must have received the purchaser’s written consent to the transaction prior to sale.This means that delisting could affect the ability of shareholders to sell their common shares and warrants in the secondary market. If a transaction involving a penny stock is not exempt from the SEC’s rule, a broker-dealer must deliver a disclosure schedule relating to the penny stock market to each investor prior to a transaction.The broker-dealer also must disclose the commissions payable to both the broker-dealer and its registered representative, current quotations for the penny stock, and, if the broker-dealer is the sole market-maker, the broker-dealer must disclose this fact and the broker-dealer’s presumed control over the market.Finally, monthly statements must be sent disclosing recent price information for the penny stock held in the customer’s account and information on the limited market in penny stocks. USE OF PROCEEDS We expect to receive $5,000,000 in cash from BioTime through the Asset Contribution and $5,000,000 in cash from Romulus through the Stock and Warrant Purchase Agreement.The maximum amount of cash proceeds receivable from the exercise of the warrants is $17,500,000.Our receipt of the proceeds from the exercise of the warrants depends upon whether and when the warrants are exercised, and our use of the proceeds will depend upon our needs at the time of receipt.We intend to use the cash received from BioTime and Romulus and the proceeds from the exercise of the warrants as shown in the following table.However, the table represents only a current estimate of the allocation of those funds.The table also does not reflect the proceeds we may receive through the sale of any of the 8,902,077 BioTime common shares that we will receive in the Asset Contribution and that had a gross market value in excess of $34,000,000 as of March 28, 2013 based on the closing price of BioTime common shares on the NYSE MKT on that date. 29 The development of new medical products and technologies often involves complications, delays and costs that cannot be predicted, and may cause us to make a reallocation of proceeds among the categories shown below or to other uses.See “BUSINESS—Business Strategy” for a discussion of factors that will impact our determination of which products we will seek to develop and the order of priority in which we will commence our product development efforts. Application Estimated Amount Percent of Total Research and Development $ 75% G & A Working Capital $ 25% Total $ 100% Research and Development—Proceeds allocated to research and development may be used to develop new stem cell products and technology and to acquire new stem cell products or and technology through licenses or similar agreements from other companies.We may also use proceeds for any clinical trials of products that we may conduct.A portion of the proceeds allocated to research and development will be used to pay the salaries, benefits and fees to our management, and to other employees and consultants who assist in the development of new products or the preparation of applications to the FDA and foreign regulatory agencies and patent applications. Working Capital— We intend to apply the balance of the proceeds from the exercise of the warrants to working capital and general corporate purposes.We will have broad discretion with respect to the use of proceeds retained as working capital.The proceeds may be used to defray overhead expenses and for future opportunities and contingencies that may arise.We expect that our general and administrative expenses will increase in the short-term as we hire the new employees that we need for our operations, and in the longer term as we achieve progress in developing products and bringing them to market.A portion of the proceeds allocated to working capital will be used to pay the salaries, benefits and fees to our management, and to other employees and consultants.Proceeds allocated to working capital also may be reallocated to research and development and may be used to pay the costs of developing new products, obtaining new technology, or conducting clinical trials of our products. Until used, the net proceeds from the exercise of the warrants will be invested in certificates of deposit, United States government securities or other high quality, short-term interest-bearing investments. We expect that the $10,000,000 of cash from BioTime and Romulus will be sufficient to fund our operations for at least 12 months.BioTime has a right under the Asset Contribution Agreement to contribute additional BioTime common shares to us in lieu of cash.If we receive BioTime common shares in lieu of cash it is likely that we will have to sell those shares within 12 months to raise cash for our operations. We will need to raise additional capital from time to time to pay operating expenses until such time as we are able to generate sufficient revenues from product sales, royalties, and license fees to fund our operations.We may raise additional capital through the issue and sale of shares of our common stock or preferred stock or other securities, and through the sale of the BioTime common shares we receive in the Asset Contribution.The prices at which we may issue and sell our securities and the prices at which we may sell our BioTime common shares in the future are not presently determinable and will depend upon many factors, including prevailing prices for those securities in the public market. 30 We may sell our BioTime common shares, from time to time, by any method that is deemed to be an “at-the-market” equity offering as defined in Rule 415 promulgated under the Securities Act, including sales made directly on or through the NYSE MKT or any other existing trading market for the common shares in the U.S. or to or through a market maker, at prices related to the prevailing market price, or in privately negotiated transactions or through block trades in which the broker-dealer will attempt to sell the shares as agent but may position and resell a portion of the block as principal to facilitate the transaction, or through one more of the foregoing transactions.We expect to sell our BioTime common shares through Cantor Fitzgerald & Co. or such other broker-dealer as BioTime may designate. We will bear all broker-dealer commissions payable in connection with the sale of our BioTime common shares.Broker-dealers may receive commissions or discounts from us (or, if any broker-dealer acts as agent for the purchaser of shares, from the purchaser) in amounts to be negotiated. MARKET FOR OUR COMMON EQUITY AND WARRANTS Series A Shares We plan to apply to have our Series A Shares approved for listingon the a national securities exchange in connection with the Series A Distribution.However, there is no assurance that a national securities exchange will accept or approve our listing application.If we are unable to list our Series A Shares on a national securities exchange, we will seek to have those shares traded in the OTC Bulletin Board market, which may provide less liquidity than the a national securities exchange. Prior to the Series A Distribution, there has been no public market for our Series A Shares or any of our other securities. There can be no assurance that an active market for our Series A Shares will develop or, if a market does develop, that it will be sustained. Warrants There is presently no public market for the warrants included in this prospectus and we do not expect that a market for the warrants will develop.We have no present intention to apply to list the warrants on any national securities exchange or to facilitate trading of the warrants in any over-the-counter market. Because there is presently no public market for our Series B Shares or Series A Shares, the $5 per share exercise price of the warrants was not set with reference to a current or historic market price for the Series B Shares issuable upon the exercise of the Warrants.Instead, the exercise price was established based upon negotiations between our management and BioTime and Romulus.Romulus is not affiliated with us or with BioTime and has agreed to purchase Series B Shares and warrants pursuant to a Stock and Warrant Purchase Agreement.The exercise price reflects our management’s and BioTime’s management’s projection of a potential future valuation of our business and common stock during the term of the warrants.The actual value of our common stock might prove to be less than or greater than the initial value and will be reflected by the price at which our Series A Shares trade in the market immediately after the Series A Distribution.Because we are a subsidiary of BioTime and a majority of the members of our Board of Directors were also members of BioTime’s Board of Directors, any discussions between us and BioTime with respect to the exercise price and other terms of the warrants cannot be considered to have been at arm’s length. 31 Dividend Policy We have never declared any cash dividends with respect to our common stock.For the foreseeable future we anticipate that any earnings generated in our business will be used to finance the growth of our business and will not be paid out as dividends to our shareholders. CAPITALIZATION The following table sets forth our capitalization at December 31, 2012 and as adjusted to give effect to the sale of our common stock and warrants, and the application of the estimated net proceeds derived from the sale of such securities: December 31, 2012 Actual As Adjusted(1) Stockholders’ equity: Preferred stock, $0.0001 par value, 500,000 shares authorized; 5,000,000 shares authorized, as adjusted; none issued or outstanding — — Common stock, $0.0001 par value, 2,000,000 shares authorized, 51,700 shares issued and outstanding, actual; 150,000,000 shares authorized, 30,498,819 shares issued and outstanding, as adjusted 5 Additional paid-in capital Deficit accumulated during the development stage ) ) Subscription receivable ) ) Total stockholders’ equity (deficit) $ ) $ Total capitalization $ ) $ Excludes the impact of 3,500,000 Series B Shares that may be issued upon the exercise of the warrants. 32 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following Management's Discussion and Analysis of Financial Condition and Results of Operations is intended to provide information necessary to understand our audited consolidated financial statements for the period from September24, 2012 (our date of inception) to December 31, 2012, and highlight certain other information which, in the opinion of management, will enhance a reader's understanding of our financial condition, changes in financial condition and results of operations.These historical financial statements may not be indicative of our future performance.This Management's Discussion and Analysis of Financial Condition and Results of Operations contains a number of forward-looking statements, all of which are based on our current expectations and could be affected by the uncertainties and risks described throughout this filing, particularly in "Risk Factors." Critical Accounting Policies Development Stage Company – The Company complies with the reporting requirements of ASC 915, “Development Stage Entities.” Results of Operations Formation and operating expenses recognized during the period from September 24, 2012 (date of inception) through December 31, 2012 amounted to approximately $759,000, which is primarily comprised of approximately $721,000 in legal fees incurred in connection with the Asset Contribution Agreement, approximately $6,000 in formation fees, and approximately $27,000 in salaries and payroll related expenses. Capital Transactions On September 24, 2012, we sold 50,000 Series B Shares to BioTime for $50,000 in cash which the Company has not yet collected. Therefore the $50,000 is recorded as subscription receivable on the Company’s balance sheet and statement of stockholders’ deficit as of December 31, 2012. We also sold 1,700 Series B Shares to an officer in exchange for 1,000shares of a publicly traded companywith a market value of $1,740 at the time of investment.The value of these shares at December 31, 2012 declined to $1,410. Liquidity and Capital Resources Upon consummation of the Asset Contribution, we expect to receive $5,000,000 million in cash and 8,902,077 BioTime common shares from BioTime under the Asset Contribution Agreement, and $5,000,000 in cash from Romulus under the Stock and Warrant Purchase Agreement.We may sell our BioTime common shares, from time to time, in “at-the-market” or similar transactions to raise additional cash. Upon consummation of the Asset Contribution, we will issue 3,150,000 common share purchase warrants to BioTime under the Asset Contribution Agreement, and 350,000 common share purchase warrants to Romulus under the Stock and Warrant Purchase Agreement.Those warrants will have an exercise price of $5.00 per share and will expire three years from the date of issue.Our receipt of the cash exercise price from the exercise of the warrants depends upon whether and when the warrants are exercised. The unavailability or inadequacy of financing or revenues to meet future capital needs could force us to modify, curtail, delay, or suspend some or all aspects of our planned operations.Sales of additional equity securities could result in the dilution of the interests of our shareholders. 33 Off-Balance Sheet Arrangements As of December 31, 2013, we did not have any off-balance sheet arrangements, as defined in Item 303(a)(4)(ii) of SEC Regulation S-K. Quantitative and Qualitative Disclosures about Market Risk Foreign Currency Exchange Risk We are not presently exposed in a significant degree to foreign exchange currency risks because we are not conducting international business at this time, and we do not engage in foreign currency hedging activities.If we engage in international transactions, we will need to translate foreign currencies into U.S. dollars for reporting purposes, and currency fluctuations could have an impact on our financial results. Credit Risk We place most of our cash in U.S. banks and we invest some of our cash in interest bearing instruments issued by U.S. banks or the U.S. Treasury.Deposits with banks may temporarily exceed the amount of insurance provided on such deposits.We monitor the cash balances in our accounts and adjust the cash balances as appropriate, but if the amount of a deposit at any time exceeds the federally insured amount at a bank, the uninsured portion of the deposit could be lost, in whole or in part, if the bank were to fail. Interest Rate Risk We will invest a portion of our cash in interest-bearing securities issued by the U.S. Treasury.The primary objective of our investments will be to preserve principal and liquidity while earning a return on our invested capital, without incurring significant risks.The market value of fixed-rate instruments will decline if interest rates rise.Due in part to this factor, our future investment income may fall short of expectations due to changes in market conditions and in interest rates, or we may suffer losses in principal if forced to sell securities which may have declined in fair value due to changes in interest rates. BUSINESS Overview We are a biotechnology company focused on the emerging field of regenerative medicine. Our core technologies center on stem cells capable of becoming all of the cell types in the human body, a property called pluripotency.We plan to develop therapeutic products from “pluripotent” stem cells to treat diseases or injuries in a variety of medical fields, including neurology, oncology, cardiology, metabolic diseases, ophthalmology, orthopedics, and blood and vascular diseases. “Regenerative medicine” refers to an emerging field of therapeutic product development that may allow all human cell and tissue types to be manufactured on an industrial scale.This new technology is made possible by the isolation of hES cells, and by the development of iPS cells which are created from regular cells of the human body using technology that allows adult cells to be “reprogrammed” into cells with pluripotency much like hES cells.These pluripotent hES and iPS cells have the unique property of being able to branch out into each and every kind of cell in the human body, including the cell types that make up the brain, the blood, the heart, the lungs, the liver, and other tissues.Unlike adult-derived stem cells that have limited potential to become different cell types, pluripotent stem cells may have vast potential to supply an array of new regenerative therapeutic products, especially those targeting the large and growing markets associated with age-related degenerative disease.Unlike pharmaceuticals that require a molecular target, therapeutic strategies in regenerative medicine are generally aimed at regenerating affected cells and tissues, and therefore may have broader applicability.Regenerative medicine represents a revolution in the field of biotechnology with the promise of providing therapies for diseases previously considered incurable 34 Business Strategy By acquiring Geron’s stem cell assets, we will have the use of cell lines and other biological materials, patents, and technology developed by Geron over 12 years of work focused in the following complementary lines of research: · The establishment of cell banks of undifferentiated hES cells produced under current good manufacturing procedures “cGMP” and suitable for human therapeutic use; · The development of scalable differentiation methods which convert, at low cost, undifferentiated hES cells into functional cells suitable for human therapeutic cells that can be stored and distributed in the frozen state for “off-the-shelf” use; · The development of regulatory paradigms to satisfy both U.S. and European regulatory authority requirements to begin human clinical testing of products made from hES cells; and · The continuous filing and prosecution of patents covering inventions to protect commercialization rights, as well as consummating in-licenses to enable freedom to operate in a variety of fields. Through the Asset Contribution, we will acquire a significant portfolio of patents and patent applications, cell lines, and hES technology and know-how related to potential therapeutic products in various stages of development.Two of the products under development have already been used in early stage clinical trials.See “BUSINESS—Potential Products Overview” in this prospectus for a description of the various products and the stages of development that they are in. The products under development from various cell types that we will acquire from Geron are summarized in the following table: Product Description Target Market Estimated Number of Potential Patients Status OPC1 – Glial Cells Spinal Cord Injury Multiple Sclerosis, Canavan’s Disease, and Stroke 25,000 patients SCI Phase 1 Trial initiated in U.S. 5 Patients treated – no adverse events to-date Proof of principle achieved in animal models of spinal cord injury, MS spine and Canavan’s Disease 35 CM-1 Cardiomyocytes Heart Failure, Myocardial Infarction Cells derived and fully characterized. Proof of concept in three animal models of disease. Scalable manufacturing established. First in man clinical trial designed. IC-1 – Islet Cells Type 1 and some Type 2 Diabetes 12.5 million patients Cells derived and partly characterized. Proof of concept in rodent diabetes model. Scalable manufacturing methods under development. CHND-1 – Chondrocytes Osteoarthritis 30 million patients Cells derived and partly characterized. Early proof of concept in two animal models of disease. VAC-2 – Dendritic Cells Cancer Infectious and Autoimmune Diseases Large patient population Cells derived and fully characterized. Scalable manufacturing methods under development. Proof of concept established in multiple human in vitro systems. VAC-1 Autologous Monocyte – Derived Dendritic Cells Cancer Prostate:240,000 cases/year U.S., AML: > 12,000 cases/year U.S. Phase I study in metastatic prostate cancer completed (Journal of Immunology, 2005, 174: 3798-3807). Phase I/II study in AML completed.Manuscript in preparation. We have not yet determined which products we will seek to develop or the order of priority in which we will commence our product development efforts.The choice and prioritization of products for development from the acquired assets, and the cost and developmental time required to develop any of them, is not presently determinable due to many factors including the following: · the functional state of the transferred cells, cell lines and other biological reagents cannot be determined until they are transferred to us upon completion of the Asset Contribution and are then tested in an appropriate laboratory setting by qualified scientific personnel using validated equipment, which may not be completed for three to six months after the Asset Contribution; · we will need to complete an analysis of third party competitive and alternative technology that, for example, may provide superior methods of manufacturing the cell types listed above.Alternative technology, if it exists, may or may not be available for in-licensing, and could potentially affect our choice of products to develop; 36 · we and BioTime will need to complete an analysis of products and technologies being developed by BioTime and its other subsidiaries to determine whether any of those products or technologies may enhance or be substituted for any of the acquired Geron cell lines or technologies; · the inherent uncertainty of laboratory research and any clinical trials that we may conduct; · the amount of capital that we will have for our development programs, including potential sources of additional capital through research grants or collaborations with third parties; · the availability and recruitment of qualified personnel to carry out the analyses and evaluations described above; · the views of the United States Food and Drug Administration (FDA) and comparable foreign regulatory agencies on the pre-clinical product characterization studies required to file an Investigational New Drug Application (IND) in order to initiate human clinical testing of potential therapeutic products. We may also use the acquired assets, along with technology that we may develop ourselves or that we may acquire from third parties to pursue the development of other products.Our product development efforts may be conducted by ourselves alone or in collaboration with others if suitable co-development arrangements can be made. Potential Products Overview OPC-1 Glial Progenitor Cells We will acquire from Geron a quantity of glial progenitor cells derived from a GMP master call bank of undifferentiated hESCs that has been fully qualified for human use.These cells, stored frozen until ready for use, are produced under GMP conditions and screened for adventitious agents.Geron’s first hESC-derived cellular therapy to enter human clinical testing were these glial progenitor cells in a product denominated OPC-1. Glial cells are nature’s neuronal insulating cells.Like the insulation covering an electrical wire, glial cells enable the conduction of electrical impulses along nerve fibers throughout the central and peripheral nervous system of man.They are also known to promote neural growth, as well as, induce blood vessel formation around nerve axions.OPC-1 cells reproduce all of the natural functions of glial cells in animal models, including: producing myelin that wraps around nerve fibers; producing neurotrophic factors which encourage neuro-regeneration and sprouting of new nerve endings, and inducing new blood vessels which provide nutrients and remove waster matter from neural tissue as it functions in the body. The pathology of spinal cord injury involves extensive loss of the myelin sheath (insulation) produced by glial cells at the site of injury.Although neurons are lost, the prime pathology of spinal cord injury in man is loss of glial insulation which prevents transmission of nerve impulses above or below the point of injury. There are currently no approved therapies for spinal cord injury.It is believed that in order to effect substantial benefit in treating this complex injury multiple mechanisms of action are required, such as re-myelination of the demyelinated axions, generation of new blood vessels to repair the ischemic damage from injury, and the presence of biologics that cause neuro-sprouting or new nerve growth to enable the severed axions to repair.OPC-1 cells have been shown to exhibit all three effects and are therefore a potential ideal intervention to treat acute spinal cord injury. 37 Geron has published multiple studies in a validated rat model of spinal cord injury showing that a single injection of OPC-1 cells at the site of injury produces durable re-myelination, new blood vessel formation, and new neuronal sprouting which results in sustained and significant improvement in the animal’s locomotion within several months after injection.A large body of evidence derived from Geron’s research showed the following observations: · OPC-1 survives long-term in the spinal cord after injection. · The injected cells result in sustained and significant improvement in locomotor activity in the injured animals. · The growth of the OPC-1 calls after injection reduces cavities that normally form after injury in both animal models and human spinal cord injury. · OPC-1 cells migrate up to 5 centimeters in both directions from the site of injection in rodent models of spinal cord injury.No toxicity was seen in the animals after injection – no systemic toxicity, allodynia, no teratomas or toxicity of any kind other than rare observations of benign cyst-list structures at the point of injection.Extensive in vitro immune assays demonstrated the absence of direct immune recognition of OPC-1 by human immune cells. These data provided the rational to initiate the world’s first clinical trial using hESC-derived glial cells (OPC-1) to treat acute spinal cord injury in humans. Phase 1 Trial Design After FDA authorization, Geron began the world’s first human embryonic stem cell trial in patients with acute spinal cord injury in October 2010.The trial was an open label design conducted at seven U.S. neuro-trauma sites.Up to 10 subjects could be treated in the trial, each of whom had a sub-acute functional complete thoracic spinal cord lesion.Patients enrolled in the study received single dose of 2 x 106 cells at the injury site between 7 and 14 days after injury.All subjects received temporary low dose immune suppression for 45-60 days.The primary endpoint of the study was safety, with secondary endpoints of neurologic function assessed by five different validated measures of sensory and motor function.Each subject received a screening MRI, and if treated and entered into the treatment protocol, received 8 follow-up MRIs in the first year and multiple physical exams and laboratory testing.The patients then entered a separate protocol after the first year which will follow them intermittently over a period of 15 years. Results to Date Five patients have received OPC-1.All five patients have completed their 365 day follow-up data set.No surgical complication during or post-surgery have been observed, and there have been no significant adverse events to date in any patient attributable to the OPC-1 product.There have been no unexpected neurological changes to date, nor has there been evidence of adverse changes on multiple MRIs.Immune monitoring, conducted in some of the patients, has not detected any evidence of immune responses to OPC-1, an important clinical fining that was predicted by extensive in vitro immune testing of OPC-1 prior to initiating the trial. 38 Product Development Strategy Once safety is demonstrated in the first Phase 1 trial, the strategy for clinical development of OPC-1 in spinal cord injury, if we proceed with this indication, would involve a series of successive trials in which the injected dose increases approximately ten-fold, and clinical protocols progress to include other forms of spinal cord injury, patients with complete cervical injuries, and then patients with incomplete thoracic and cervical injuries thereby testing the product in each of the major forms of spinal cord injury. In addition or as an alternative to spinal cord injury, we may test the OPC-1 cells in potential alternative indications, including Multiple Sclerosis, Canavan’s Disease, radiation induced spinal lesions, and stroke. OPC-1 may find utility in the treatment of Multiple Sclerosis focal lesions, especially those in the spinal cord.Accordingly, work was begun in a monkey model of spinal Multiple Sclerosis which has demonstrated persistent re-myelination by OPC-1 in the primate model MS spinal cord lesion which is durable for at least one year.The human cells survive and extensively re-myelinate the animals’ MS lesion, making the cellular repair of MS spinal lesion a possible alternative indication for OPC-1. In Canavan’s Disease, a genetic mutation leads to the accumulation of toxic materials that result in the death of glial cells leading to consequent demyelination.OPC-1 cells have been injected into a mouse model of Canavan’s Disease in which the cells were shown to survive and significantly improve rotation behavior after injection, thereby establishing the rationale to possibly extend OPC-1 use into that genetic disease. Lastly, a growing body of evidence supports the potential of using OPC-1 as a treatment for acute thrombotic stroke.Based upon the three documented mechanisms of action of OPC-1 re-myelination, vascularization, and neurotrophin release we may collaborate with academic centers to study OPC-1 in animal models of thrombotic stroke in an attempt to generate a potential rational for the application of OPC-1 in this very large, unmet medical need. CM-1: Cell Therapy for Myocardial Disease In heart failure, ischemic injury to the myocardium in the form of myocardial infarction leads to cell death and loss of contractility.In a process called remodeling, progressive deterioration of tissue structure leads to further cell death and loss of contractility.Although heart failure is treatable by a wide variety of pharmacologic agents with some success, no conventional drug or biologic can restore damaged heart wall muscle structure.Therefore, there is an urgent, unmet medical need to restore contractile function and prevent pathological remodeling. CM-1, hESC-derived cardiomyocytes, have been extensively characterized in vitro and in vivo. The product is predominantly composed of ventricular cardiomyocytes which have been shown to electrically and mechanically couple to the animal myocardium in which they are injected and contract in synchrony with the animal host ventricular cells.CM-1 has been shown in animal studies to repopulate the scar with healthy cardiac tissue.The cells are completely responsive to all major classes of current cardiac pharmacologic agents.This is important because patients who may receive CM-1for heart failure will also concurrently be treated with existing drugs.It is therefore important that the injected tissue responds to cardiac drugs appropriately.Geron had optimized and validated a scalable production methodology to meet the volumes of product required for such a large medical market. 39 CM-1 cells have been subjected to an extensive battery of pharmacologic, electro-physiologic and molecular biological testing both in-house and in the laboratories of numerous academic collaborators. Extensive immuno-cytochemical analysis has shown that CM-1 cells express cardiac sarcomeric and gap junction proteins and appropriate transcription factors to unequivocally identify them as human ventricular cardiac cells.Over 80% of cells in the CM-1 preparation are ventricular cardiomyocytes with the appropriate electrophysiological de-polarization pattern and appropriate drug responses to HERG-channel blockers, calcium channel blockers and other cardio-active agents.The cells display mature excitation contraction coupling properties, including the influx of external calcium ions through L-type calcium channels which are required for electro-chemical coupling.As is the case for OPC-1, CM-1 cells have been shown to not be susceptible to human allogenic immune responses in vitro.The cells express HL-A B and C alleles, but not Class 2 alleles.Even after in vitro treatment with interferon gamma, CM-1 cells do not stimulate allogeneic T-cells in vitro.Furthermore, CM-1 is resistant to human serum antibody mediated cyto-toxicity.These results suggest, as in the case of OPC-1, the need for only transient, low-dose immune suppression in the immediate post-injection period. CM-1 cells have been extensively tested in three animal models of myocardial infarction:the rat, the guinea pig and large pig.In all three animal models, CM-1, after a single injection, forms long lasting cardiomyocyte grafts which form in the scar tissue into which they are injected.The cells induce host vascular proliferation which enables the long-term survival of the injected human cells.CM-1 has been shown to couple electrically and mechanically with the host myocardium.The cells significantly improve ejection fraction in both acute rat and acute guinea pig studies, as well as chronic large studies in a large pig infarct model. Toxicity studies have demonstrated a favorable safety profile for these cells.Most importantly, the cells do not increase arrhythmias in multiple animal models even during the induction of an arrhythmia after injection.In one of the models the frequency of induced arrhythmias was decreased in animals that have received the CM-1 product, presumably because the CM-1 product increases normal electrical conductivity across the infarct zone.Improved ejection fraction has been documented in all three animals using magnetic resonance imaging.The magnitude of the improvement in ejection fraction is highly clinically and statistically significant.CM-1 is the only human cardiomyocyte cell therapy for myocardial disease that has shown stable and durable engraftment with living functional cardiomyocytes after injection into animal models of myocardial disease.The beneficial effects in the animal models are likely due to the persistence of the injected cells rather than a transient effect produced by secretion factors of cells that do not persist after injection, such as injected bone marrow cells, or mesenchymal stem cells. IC-1:hESC-Derived Islets for the Treatment of Diabetes Approximately 26% of adult diabetic patients receive insulin therapy.Exogenous insulin, while effective at reducing hyperglycemic episodes, requires constant monitoring. Despite sophisticated pump systems and rapid glucose monitoring tests, glucose excursions still occur and exogenous insulin fails to prevent systemic complications of the disease.Proof of concept for cell therapy interventions in diabetes were provided by the cadaveric islet transplants performed according to the co-called Edmonton protocol.Although these cells reversed hypoglycemia, the cadaveric islets have poor viability, differ widely in function and are often associated with a severe complication called portal hypertension.The annual availability of cadaveric islets is less than 0.1% of the number of cases of Type 1 diabetes prevalent in North America. Therefore, a substantial unmet medical need exists for a consistent and scalable source of high quality human islet cells for transplantation.IC-1 is a highly viable hESC-derived islet progenitor population which potentially could satisfy that unmet medical need.Multiple animal studies have shown that IC-1 cells, after injection, mature in the animal to express all islet hormones, process and release insulin in response to high glucose challenge, and reverse hyperglycemia in vivo in rodent models of diabetes. 40 IC-1 Product Profile The IC-1 product profile is envisioned to require 108 hESC-derived islet cells for injection into an immuno-isolation device that would be implanted subcutaneously.The immuno-isolation device would prevent the patient’s autoimmune reaction, the hallmark of Type 1 Diabetes, from destroying or damaging the IC-1 cell product.Additionally, the immuno-isolation device, with a rechargeable core, would enable the periodic re-injection of fresh IC-1 cells to recharge the device, if necessary, on a yearly basis.This device is intended to avoid the requirement for any immune suppression.The prevalence of Type 1 Diabetes is nearly 2 million persons in the United States, most of whom require exogenous insulin and could therefore be potential candidates for the IC-1 product.There are over 53 million Type 2 diabetics in the United States and about 20% of them also become insulin dependent, thereby creating a large potential market opportunity for the IC-1 product. The patented differentiation protocol generates islet progenitor cells in a manner that recapitulates the embryonic pancreatic development lineage.The cells that are injected in the animal models of diabetes mature in vivo over the course of several weeks into mature human islets that produce the three main islet hormones: C-peptide, glucagon and somatostatin, as well as characteristic transcription factors that identify them as human islet cells.After maturation in vivo the injected IC-1 cells are shown to express one hormone per cell type; alpha cells producing glucagon, beta cells producing insulin and C-peptide, and delta cells producing somatostatin.After injection into diabetic mice, the presence of human C-peptide is detectible in blood at physiologically relevant concentrations.When IC-1 treated mice are challenged with a glucose load, they appropriately increase their insulin level in response to the glucose challenge.Studied long-term, IC-1 injected diabetic animals maintain glucose homeostasis for over 140 days, the length of the animal study.Their average blood glucose concentration is normal for humans, and slightly hypoglycemic for mice, indicating the complete take-over of glucose homeostasis by the human cells injected into the animal.Importantly, IC-1 treated animals maintain mormoglycemic levels following an intra-peritoneal glucose challenge, indicating the capacity of IC-1 treated mice to maintain normoglycemia in the face of a glucose challenge. CHND-1:Chondrocytes for Cartilage Disorders Articular cartilage is the shock absorber for joints.Cartilage is a complex tissue with multiple cell levels and is avascular, and without neurons or lymphatics, and has very low cell turnover.Injury or chronic wear and tear can cause defects in articular cartilage which increase over time and leads to permanent disability because damaged cartilage cannot regenerate.Current procedures for cartilage repair usually generate fibro-cartilage which only provides short-lived relief.The unmet medical need is for a tissue source that can regenerate true articular cartilage and that does not require biopsy or multiple surgical procedures for installation.CHND-1 chondrocytes have been shown in animal models of osteoarthritis to mature in situ and form stable articular cartilage for at least nine months.CHND-1 cells can be injected across xenograft barriers without immune suppression and the cells can be cryo-preserved for on demand use. The global market for surgical and pharmacological interventions for patients with osteo-arthritis is estimated to exceed $200 billion per year.It is estimated that by the year 2020 there will be 30 million osteoarthritis sufferers globally, so a suitable supply of therapeutic cells for use in cartilage regeneration could potentially address a very large market. CHND-1 cells are hESC-derived human cartilage cells.Sourced from large GMP cell banks, they can be potentially produced in large multi-dose production lots, quality controlled and cryo-preserved for shipping and storage to achieve the “off- the-shelf” product description.The animal studies demonstrate that CHND-1 forms stratified hyaline cartilage in vivo, a result unprecedented in the history of attempts to achieve cartilage repair.Alternative sources of repair cartilage such as the Cartacell product of Sanofi-Aventis, or mesenchymal stem cells produced by multiple companies, form a wide variety of cartilage types ranging from hyaline-like cartilage to fibro cartilage, depending upon the donor, and are insufficient for long-term stable cartilage repair. The differentiation process developed for CHND-1 produces human cartilage forming cells that express the appropriate chondrocyte genes, including SOX9, COL2A1, COL9A1, and ACAN with embryonic stem cell markers undetectable in the final preparation.The chondrocytes produced by this methodology have been highly characterized and produce in vitro the appropriate markers of articular cartilage. 41 The cells have been tested in two animal models of osteoarthritis, in which a trochlear groove defect is made in the knee of immune-competent rats into which a single injection of CHND-1 is implanted as a micro-mass into the articular defect without immune suppression.The injected CHND-1 cells produced essentially normal human cartilage out to 9 months after a single injection.The layering and morphometry of the regenerated cartilage was nearly indistinguishable from normal human cartilage and completely repaired the articular defect in the animal without immune-suppression.CHND-1 cells have also been tested in a large sheep animal model of osteoarthritis in which an 8 millimeter defect was surgically created in the animal’s knee and CHND-1 cells were implanted in the injured site under a nylon membrane. As in the rodent studies, no immune suppression was required.Defect repair was evident even after only 21 days in vivo in the sheep model as articular cartilage and repaired sub-chondral bone was clearly evident.At 90 days, there was also evidence of cartilage repair, although in many animal portions of the graft were lost due to the malfunction of the nylon mesh supports.Further optimization will be required to enable full thickness, long term chondrocyte regeneration in this large animal, weight bearing joint model.The next steps for CHND-1 product development would be to improve the surgical delivery and retention in the large weight bearing sheep model, and to continue scale-up and process optimization to enable the generation of animal data sufficient for IND submission, and possibly leading to a Phase 1 clinical trial in patients with osteoarthritis. VAC-1 and VAC-2, Technology For Potential New Cancer Vaccines We will acquire from Geron two experimental therapeutic cancer vaccines designed to target cancer cells by targeting the cancer cell’s expression of telomerase.Telomerase is a ubiquitous cancer target, expressed at high levels in all human cancers but at very low levels or not at all, in normal human cells.The premise underlying these vaccines is to “teach” the patient’s own immune system to attack cancer cells while sparing other cells.This may done by repeatedly exposing the immune system to a substance (an antigen) that is either specifically expressed or over-expressed by cancer cells in a way that subsequently induces an immune response to any cells that express that antigen on their surface.We believe that the characteristics of telomerase make it an ideal antigen for cancer vaccines. Telomerase Therapeutic Vaccine (VAC1) We will acquire from Geron rights to its immunological cancer therapy product VAC1, including the IND for clinical trials conducted by Geron and the related drug master files.VAC1 is an autologous product consisting of mature antigen-presenting dendritic cells pulsed with RNA for the protein component of human telomerase (“hTERT”) and a portion of a lysosomal targeting signal (“LAMP)”.VAC1 is injected into the patient’s skin; and from there the dendritic cells travel to the lymph nodes and instruct cytotoxic T-cells to kill tumor cells that express telomerase on their surface. A Geron-sponsored Phase I/II clinical trial of VAC1 was conducted at six U.S. medical centers in patients with acute myelogenous leukemia (“AML”) in complete clinical remission.The trial examined the safety and feasibility of a prime-boost vaccination regimen to generate and extend the duration of telomerase immunity.Geron evaluated the immune response to VAC1 and explored the effects of vaccination on minimal residual disease and relapse rates.This trial completed patient enrollment in December 2009. 42 In the Phase I/II clinical trial, patients with AML entered the study in their first or second complete remission.Prior to or shortly after completing consolidation chemotherapy, patients underwent leukapheresis to harvest normal peripheral blood mononuclear (white blood) cells for vaccine manufacture.VAC1 was produced at a centralized manufacturing facility from the patient-specific leukapheresis harvests.Patient mononuclear cells were differentiated in culture to immature dendritic cells, which were transfected with messenger RNA encoding hTERT and LAMP.Transfected dendritic cells were matured, aliquoted and cryopreserved.VAC1 was released for patient dosing contingent on several product specifications that included identity of mature dendritic cells, confirmation of positive transfection with hTERT, number of viable cells per dose after thawing, and product sterility. VAC1 was successfully manufactured and released in 21 out of the 31 patients enrolled in the study.These results reflect the variability of patient derived starting material that is often associated with an autologous, patient-specific product. Patients were vaccinated weekly for six weeks with VAC1 administered intra-dermally, followed by a non-treatment period of four weeks, and then subsequent boost injections every other week for 12 weeks.Monthly extended boost injections were then administered until the vaccine product supply was depleted or the patient relapsed. Twenty-one patients received VAC1 in the study, including 19 in clinical remission and two in early relapse.Of the 19 patients in clinical remission, eight were considered at intermediate risk for relapse and eleven were at high risk for relapse as predicted by their cytogenetics, FAB type, or because they were in second clinical remission.Thirteen out of 21 patients in the trial remained in clinical remission at a median duration of follow-up from first vaccination of 13.2 months.At 12 months after vaccination with VAC1, estimated disease-free survival was 81% for patients at high-risk of relapse (95% CI: 42-95%).Previously published data on this patient population suggests that approximately 45% of patients would normally remain free from relapse at this stage.VAC1 was found to be safe and well tolerated in this study over multiple vaccinations, with up to 32 serial vaccinations administered (median 17).Idiopathic thrombocytopenic purpura (grade 3-4) was reported in one patient.Other toxicities (grade 1-2) included rash or headache.These data from the Phase I/II trial were presented at the December 2010 American Society of Hematology annual meeting. Expression of WT-1, a marker of minimal residual disease, was sequentially analyzed by qPCR in 21 patients.The 13 patients who remain in clinical remission remain negative for WT-1, while six of seven with clinical relapse were WT-1 positive.One patient was positive for WT-1 prior to vaccination with VAC1 and became WT-1 negative during the course of vaccination.This patient relapsed after 30 months. Patient immune response to telomerase after vaccination with VAC1 was evaluated using the ELISPOT assay to measure the presence of activated T-cells specific to hTERT.Positive immune responses were detected in 55% of patients. 43 Early Study of VAC-1 in Prostate Cancer A prior clinical study using VAC-1 in metastatic hormone refectory prostate cancer was published in the Journal of Immunology in 2005.Telomerase – loaded autologous monocyte-derived dendritic cells were administered to 20 patients with metastatic prostate cancer.Treatment was well tolerated with no significant adverse reactions.In 19 of 20 subjects, telomerase specific T lymphocytes were generated in the peripheral blood after vaccination.Vaccination was associated with a reduction of prostate-specific antigen velocity (a measure of disease progression), although no clinical responses were observed in this preliminary study.This study provided the rationale for the Phase I/II trial in AML described above. VAC2:hESC-Derived Dendritic Cells Dendritic cells can be likened to the quarterback of the immune system.They are antigen processing and presenting cells which are potent initiators of a cellular hormonal immune response.Immature dendritic cells initiate an antigen specific suppressive response, such as would be required to terminate an abnormal autoimmune reaction as occurs in diseases like rheumatoid arthritis, and systemic lupus erythematosis.Mature dendritic cells, on the other hand, initiate active cellular and humeral immunity such as is required for immune targeting cancer and infectious disease.VAC-2 is a dendritic cell population that is produced from human embryonic stem cells that can be modified with any antigen.VAC-2 can be produced in the form of immature dendritic cells for antigen specific immune suppressive therapies, or in mature form to generate antigen restricted cytotoxic responses.There is a significant amount of global clinical literature that describes the use of dendritic cells isolated from peripheral blood samples and used in various vaccination schemes, especially in various cancers (see VAC-1, above).Although effective in generating an antigen specific immune response, and in several cases showing a significant clinical impact, the drawbacks of autologous peripheral blood-derived dendritic cell vaccination schemes are the limited supply of cells, the high cost of production, the long production time, and high patient to patient variability.VAC-2 is designed to specifically obviate theses drawbacks.VAC-2 can be produced in limitless quantities, just like the other hESC-based therapeutic cells.Additionally, because VAC-2 is an allogeneic cell, it is believed to be potentially more potent than an autologous dendritic cell, by means of partial antigen mismatch in the HLA system. Quality control can be standardized and the product can be shown to have uniform potency.Cost of goods is dramatically lower than autologous approaches, and the multi-dose batch production and cryo-preservation enables “on-demand” availability.It is generally agreed that partial HLA matching between dendritic cell and patient will be required to optimize efficacy and reduce side effects.The H-1 hESC line, qualified for human use by Geron, alone can provide a single HLA match on HLA-A2 for approximately 47% of North American Caucasians.Dendritic cells manufactured from one additional hESC line will capture approximately 70% of North American Caucasians.The feasibility of VAC-2 differentiation from multiple hESC lines has been demonstrated. The differentiation process for VAC-2 has been optimized; the protocol is patent protected and clinically compliant; and no serum or animal feeder cells are used.The production protocol is robust, achieving fully matured dendritic cells within 30 days with reliable process controls.The differentiation protocol is scalable to flasks in the near-term and suspended micro-beads in bioreactors in the medium-term.Four growth factors are used to drive hESC differentiation to dendritic cells, and they are serially removed during the process: VEGF, SCF, BMP-4 and GMCSF.The hESC-derived dendritic cells can be irradiated, which may shorten the animal studies required for IND submission, because irradiation prevents cell division of the injected VAC-2 dendritic cells, potentially eliminating concerns of growth of non-dendritic cells in the product.Lastly, cryo-preservation in low concentration of DMSO is feasible, thereby potentially enabling direct thaw and injection in the clinic. 44 VAC-2 cells have been extensive characterized in vitro; they have high migratory and antigen presenting functionality with limited phagocytic activity, as would be expected for mature dendritic cells.They express high levels of all the appropriate surface markers defining them as mature human dendritic cells.VAC-2 cells are phenotypically similar to dendritic cells derived from peripheral blood mononuclear cells, further enabling them to be potentially used in lieu of peripheral blood derived dendritic cell vaccination protocols.VAC-2 and peripheral blood monocyte derived dendritic cells produce similar cytokine profiles before and after antigen stimulation.VAC-2 has been shown to demonstrate functionality in chemotactic responses and T-cell stimulation.VAC-2 in-vitro stimulates a TH-1 type cytokine production from lymphocytes in a mixed lymphocyte reaction in vitro resulting in highly activated antigen restricted T-cell populations.In vitro studies have demonstrated that a single HLA match between VAC-2 cells and responding lymphocytes is required to stimulate antigen specific T-cell responses.VAC-2 has been shown to retain antigen presentation functionally after cryo-preservation.Irradiation of VAC-2 after introduction of antigen eliminates the proliferative capacity of the dendritic cells and removes any safety concerns due to the presence of any residual undifferentiated embryonic stem cells in the preparation.Irradiated and cryo-preserved VAC-2 cells are fully capable of presenting antigen to T-cells, resulting in antigen specific T-cell activation. A clinical protocol for the potentially first-in-man safety study of VAC-2 has been outlined for prostate cancer, although other tumor targets, such as malignant melanoma, are possible. Telomerase, a ubiquitous tumor antigen, would be the first antigen to be used with VAC-2.Approximately 15-20 prostate cancer patients who have developed a biochemical (PSA) relapse after either local radical treatment or adjuvant hormonal therapy would be eligible to participate in the trial.Patients would initially be restricted to HLA-A 2.1 and would receive 6 vaccinations at two different doses (1 x 106 and 1 x 107) at weeks 0, 1, 2, 3, 4, 8 and 16. The route of the administration would be intradermal.The primary endpoint would be to investigate the safety and toxicity of VAC-2, with secondary endpoints of immune response to the telomerase antigen introduced into VAC-2.The clinical and immunological monitoring would be achieved with standard immune test such as ELISPOT and tetramer analysis.Clinical responses in prostate cancer patients would be monitored by PSA levels, progression-free survival, and overall survival. In summary, VAC-2 has been demonstrated to exhibit a mature dendritic cell phenotype of reproducibly characterized cellular composition.The cells activate allogenic T-cells and migrate in response to chemokine stimulation.VAC-2 stimulates a TH-1 type cytokine production and can present antigen delivered to the cells in either mRNA, or protein form.VAC-2 can stimulate Class 1 and Class 2 antigen specific T-cells and has been shown to prime and stimulate naïve antigen restricted T-cells even with only a single MHC-antigen match.Lastly, the feasibility of cryo-presentation and irradiation without alteration of VAC-2 function has been demonstrated.These attributes will potentially allow for a greater margin of safety in clinical studies utilizing VAC-2 and reduce the number of additional preclinical studies required for an IND submission. Specifically, long-term cell survival and engraftment studies will potentially not be required for a VAC-2 IND submission. Manufacturing and Process Development Technologies The GMP banks of undifferentiated hES cells that we will acquire from Geron have been well characterized and validated.Both the H1 and H7 hES cell lines were routinely expanded under either cGMP (H1) or pilot (H7) conditions at Geron’s manufacturing facility.No limit to the expandability of hES cell lines has been observed.Geron’s GMP cell banks of undifferentiated human embryonic stem cells have been qualified for human biologics production per FDA guidelines.They are free of a long list of potential contaminants or adventious agents of human or animal origin.They exhibit normal G-banding karyotype and are considered suitable for the production of biologics for human clinical use.All of the therapeutic cells are manufactured according to a shared and standardized three stage procedure.Stage 1 is the expansion of the undifferentiated human embryonic stem cells, currently performed in standard cell culture vessels coated with extracellular matrix.Stage 2 is the product specific differentiation step in which various factors are added sequentially to drive the differentiation of the human embryonic stem cell down a desired and specific differentiation lineage.Stage 3 is the harvest, formulation, fill and finish stage in which the differentiated cells are aliquoted and stored frozen in the vapor phase of liquid nitrogen tanks indefinitely.Sensitive assays have been developed to detect the presence of contaminating undifferentiated human embryonic stem cells in the various product formulations.An assay for contaminating undifferentiated hESCs has been developed with a lower limit of quantitation of less than 0.002%, a sensitivity suitable to detect less that 2,000 undifferentiated human embryonic stem cell in a dose of 108 CM-1 cells. 45 A bead based immune depletion system has been developed and validated, potentially suitable for scaled cGMP depletion of unwanted cells from any of the hESC-based product candidates.Using this system, appropriate degrees of depletion have been generated at cGMP scale for both OPC-1 and CM-1 products at up to 2 x 109 and 1 x 1010 cell scale, respectively.The immune bead depletion technology has been applied to the purification of OPC-1 calls and has been shown to significantly deplete unwanted cells associated with in vivo cyst formation.Depleted OPC-1 cells that had failed release specification due to cyst forming cellular contaminants showed a marked reduction in animals with cyst formation after injection. Under its collaboration and license agreement with Corning Life Sciences, which will be assigned to us in the Asset Contribution, Geron had developed a synthetic surface which enables the growth and expansion of undifferentiated human embryonic stem cells.This surface has been formatted into sterile flasks and has been marked under the trade name Synthemax™.These synthetic surfaces support the expansion of undifferentiated hES cells, their differentiation into cardiomyocytes, dendritic cells and oligodendrocytes, and support both H1 and H7 hES cell line growth with doubling times and marker expression equivalent to those exhibited when grown on standard extracellular matrix. Production scale-up of hES cell-derived cell therapy products will require a transition from two dimensional surfaces to three dimensional bioreactors.This has been reduced to practice by the use of micro-carriers that have been used with the GE Wave Bag culture system to produce undifferentiated hES cell expansion as well as differentiation into CM-1 cells.The micro-carrier suspension technology is also compatible with the Corning Synthemax™ platform.Quantitative manufacturing modeling has been applied to predict that over 6 x 1014 cells, a quantity of CM-1 sufficient to treat over 850,000 patients per year could be produced in 10 manufacturing runs each requiring a bioreactor with a capacity of 2,400 liters.These requirements are well within the constraints of existing classical biologics manufacturing capabilities present world-wide. Technology for the Growth and Differentiation of Cells Geron will assign to us an agreement with Corning Life Sciences, a division of Corning Incorporated, through which Geron and Corning Life Sciences worked together to develop synthetic growth surfaces to replace the biological surface coatings that are widely used today to grow hES cells.A synthetic peptide surface known as Synthemax™ has been developed that can be manufactured into multiple culture vessel formats and directly supports the growth and differentiation of hES cells.Data on hES cell culture and differentiation were presented by Corning at the 2009 World Stem Cell Summit and published in the June 2010 issue of Nature Biotechnology showing robust hES cell growth and differentiation on the Synthemax™ surface. 46 Cells Derived from hES Cells for Drug Discovery, Development and Toxicology Geron will assign to us its royalty bearing world-wide, exclusive license and alliance agreement with GE Healthcare UK Limited (GE Healthcare) to develop and commercialize cellular assay products derived from hES cells for use in drug discovery, development, and toxicity screening. That agreement includes an exclusive license grant to GE Healthcare to use hES cell patents and know-how to commercialize hES-derived cell types for drug discovery applications.GE Healthcare is focusing its initial product development efforts on hepatocytes and cardiomyocytes.GE Healthcare will pay royalties on sales of products developed using the licensed patents or know-how, or using new technology developed under the agreement, and additional milestone payments upon the attainment of certain product sales levels. When the agreement is assigned to us, we will receive a non-exclusive, royalty-free license to use certain technology developed by GE Healthcare under the agreement for the purpose of developing therapeutic products.We will agree to indemnify GE Healthcare for personal injury and product liabilities arising from our use of patents or other technology licensed to use by GE Healthcare under the agreement. The agreement will terminate upon the expiration of all valid claims under licensed patents.GE Healthcare may terminate the agreement on 90 days’ notice.Either party can terminate the agreement on 90 days’ notice for breach of the agreement by other party if the breach is not cured during that period, subject to tolling for resolution of any dispute through arbitration.The agreement may also be terminated by either party upon the commencement of bankruptcy reorganization, liquidation or receivership proceedings by the other party, or an assignment of a substantial portion of assets of the other party for benefit of creditors. Using cell types derived from hES cells in drug discovery testing may have important advantages over the use of animal models and other testing methods.It is not uncommon for the development of a drug to be halted during clinical trials because animal systems did not predict the drug’s metabolism or toxicity in humans.In contrast, fully functional cells manufactured in bulk from hES cells could be a reliable, uniform and predictive new tool for pharmaceutical companies to perform in vitro metabolism, biodistribution, drug-drug interaction and toxicity testing of drug development candidates.The earlier in development that a drug candidate compound is found to have undesirable characteristics, the faster these characteristics can be potentially corrected which translates into reduced costs and time in drug development, and less harmful patient exposure in clinical trials. The first product developed under the agreement, human cardiomyocytes derived from hES cells, Cyteva® was launched in October 2010.Cardiomyocytes derived from hES cells exhibit normal electrophysiological function of human ventricular myocytes and respond appropriately when exposed to cardiac drugs, including drugs that block hERG channels.Robust sodium and calcium currents with the expected pharmacological responses are present and well-suited for screening assays.These cells could be used for direct testing of drug effects on cells that exhibit the electrophysiology of human cardiomyocytes, in lieu of using animal models or artificial cell systems. Data published by scientists from ChanTest Corporation in the May-June, 2010 issue of the Journal of Pharmacological and Toxicological Methods showed that Geron’s cardiomyocytes derived from hES cells display electrophysiological properties of normal human cardiomyocytes and contain the key voltage-gated ion channels operating in a normal cellular background.Perforated-patch, current clamp recording studies using known reference compounds showed that the hES cell derived cardiomyocytes demonstrate an overall pharmacological sensitivity that is superior to conventional rabbit or canine purkinje fiber assays.ChanTest Corporation is a leading provider of ion channel screening services. 47 Another cellular assay product to be developed under the Geron-GE Healthcare alliance is human hepatocytes derived from hES cells.hES cell derived hepatocytes show a number of metabolic functions of human hepatocytes, including expression of members of the cytochrome P450 family of enzymes, which are responsible for drug metabolism. hES Cell Differentiation Patents Sublicensed by BioTime We will acquire from BioTime a non-exclusive, world-wide, royalty-free sublicense to use certain hES differentiation patents owned by BioTime’s subsidiary ESI.The ESI patents cover methods of modulating the differentiation of hES cells by inhibiting the spontaneous differentiation of hES cells in culture.The technology will be useful in maintaining and expanding populations of undifferentiated hES cells in culture which can then be used in directed differentiation protocols to obtain cells for potential therapeutic use. cGMP hES Cell Lines Provided by BioTime BioTime has developed research and clinical grade hES cell lines that it markets for both basic research and therapeutic product development.BioTime will provide us with ampules of five hES cell lines produced by ESI under cGMP.These hES cell lines are among the best characterized and documented cell lines available today, including documented genomic sequences.These hES cell lines are included in the Stem Cell Registry of the National Institutes of Health, making them eligible for use in federally funded research.These lines may be used as alternative starting material for producing some of the hES derived cell types acquired from Geron. Patents and Trade Secrets The patent portfolio that we will acquire from Geron through the Asset Contribution Agreement includes over 400 patents and patent applications owned or licensed to Geron relating to human hES cell-based product opportunities.This portfolio consists primarily of patents and patent applications owned by Geron, and also include patent families exclusively licensed to Geron by the third parties. The patent portfolio includes patents and patent applications covering a number of cell types that can be made from hES cells, including hepatocytes (liver cells), cardiomyocytes (heart muscle cells), neural cells (nerve cells, including dopaminergic neurons and oligodendrocytes), chondrocytes (cartilage cells), pancreatic islet ß cells, osteoblasts (bone cells), hematopoietic cells (blood-forming cells) and dendritic cells.Also included in the patent portfolio are technologies for growing hES cells without the need for cell feeder layers, and novel synthetic growth surfaces. Patent Expiration Dates The patents we will acquire from Geron and that will be licensed to us by assignment of third party licenses expire at various times. Oligodendrocyte progenitor cells:The patent rights relevant to oligodendrocyte progenitor cells include rights licensed from the University of California and various Geron-owned patent families covering the growth of hES cells and their differentiation into neural cells.The expiration dates on these patents range from 2023 to 2030. 48 Cardiomyocytes:The patent rights relevant to cardiomyocytes include various Geron-owned patent families covering the growth of hES cells and their differentiation into cardiomyocytes.The expiration dates on these patents range from 2022 to 2031. Pancreatic islet cells:The patent rights relevant to pancreatic islet cells include various Geron-owned patent families covering the growth of hES cells and their differentiation into pancreatic islet cells.The expiration dates on these patents are in 2022. Dendritic cell:The patent rights relevant to dendritic cells include rights licensed from the University of Oxford and the Robarts Research Institute of the University of Western Ontario, and various Geron-owned patent families covering the growth of hES cells and their differentiation into dendritic cells.The expiration dates on these patents range from 2021 to 2029. GE Healthcare Product Candidates:Geron will assign to us an agreement with GE Healthcare UK Limited (GE Healthcare) to develop and commercialize cellular assay products derived from hES cells for use in drug discovery, development and toxicity screening.That agreement includes a license grant to GE Healthcare to use our hES cell patents to commercialize hES-derived cell types for drug discovery applications.GE Healthcare is focusing its initial product development efforts on hepatocytes and cardiomyocytes.The patents on these particular cell types expire in the ranges of 2020 to 2023 and 2025 to 2026, respectively. ViaCyte Patent Interference Proceedings At the closing of the Asset Contribution, we will be substituted for Geron as a party in interest in an appeal filed by Geron in the United States District Court for the Northern District of California, appealing two adverse rulings in favor of ViaCyte, Inc. by the United States Patent and Trademark Office’s Board of Patent Appeals and Interferences.These rulings related to interference proceedings involving patent filings relating to definitive endoderm cells.Geron had requested that the Board of Patent Appeals and Interferences declare this interference after ViaCyte was granted patent claims that conflicted with subject matter Geron filed in a patent application having an earlier priority date.Those Geron patent applications are among the patent assets that Geron will contribute to us.We will also assume the PTO interferences upon which the appeal is based, as well as certain oppositions filed by Geron against certain ViaCyte patent filings in Australia and in the European Patent Office.We will assume all liabilities relating to the ViaCyte Appeal and the related interference proceedings, including the costs of litigation, other than expenses incurred by Geron prior to the closing of the Asset Contribution. The appeals proceeding is still in the discovery phase.Appeals of this nature may involve costly and time-consuming legal proceedings and if we are not successful in the appeal, these rulings may prevent or limit development of product candidates in certain fields such as diabetes treatment, and we may be unable to realize value from the patent applications at issue in the appeal. General Risks Related to Obtaining and Enforcing Patent Protection Our patents and patent applications are directed to compositions of matter, formulations, methods of use and/or methods of manufacturing, as appropriate.The patent positions of pharmaceutical and biotechnology companies, including ours, are generally uncertain and involve complex legal and factual questions.Our business could be negatively impacted by any of the following: · the claims of any patents that are issued may not provide meaningful protection, may not provide a basis for commercially viable products or may not provide us with any competitive advantages; 49 · our patents may be challenged by third parties; · others may have patents that relate to our technology or business that may prevent us from marketing our product candidates unless we are able to obtain a license to those patents; · the pending patent applications to which we have rights may not result in issued patents; · we may not be successful in developing additional proprietary technologies that are patentable In addition, others may independently develop similar or alternative technologies, duplicate any of our technologies and, if patents are licensed or issued to us, design around the patented technologies licensed to or developed by us.Moreover, we could incur substantial costs in litigation if we have to defend ourselves in patent lawsuits brought by third parties or if we initiate such lawsuits In Europe, the European Patent Convention prohibits the granting of European patents for inventions that concern "uses of human embryos for industrial or commercial purposes."The European Patent Office is presently interpreting this prohibition broadly, and is applying it to reject patent claims that pertain to hES cells.However, this broad interpretation is being challenged through the European Patent Office appeals system.As a result, we do not yet know whether or to what extent we will be able to obtain patent protection for our hES cell technologies in Europe. There is a risk that any patent applications that we file and any patents that we hold or later obtain could be challenged by third parties and be declared invalid or infringing on third party claims.A patent interference proceeding may be instituted with the PTO when more than one person files a patent application covering the same technology, or if someone wishes to challenge the validity of an issued patent on patents and applications filed before March 16, 2013.At the completion of the interference proceeding, the PTO will determine which competing applicant is entitled to the patent, or whether an issued patent is valid. Patent interference proceedings are complex, highly contested legal proceedings, and the PTO’s decision is subject to appeal.This means that if an interference proceeding arises with respect to any of our patent applications, we may experience significant expenses and delay in obtaining a patent, and if the outcome of the proceeding is unfavorable to us, the patent could be issued to a competitor rather than to us. For patents and applications filed after March 16, 2013 a derivation proceeding may be initiated where the PTO may determine if one patent was derived from the work of an inventor on another patent. In addition to interference proceedings, the PTO can re-examine issued patents at the request of a third party seeking to have the patent invalidated. After March 16, 2013 an inter partes review proceeding will allow third parties to challenge the validity of an issued patent where there is a reasonable likelihood of invalidity. This means that patents owned or licensed by us may be subject to re-examination and may be lost if the outcome of the re-examination is unfavorable to us. This means that patents owned or licensed by us may be subject to re-examination and may be lost if the outcome of the re-examination is unfavorable to us. Post Grant Review under the new America Invents Act now makes available opposition-like proceedings in the United States.As with the PTO interference proceedings, Post Grant Review proceedings will be very expensive to contest and can result in significant delays in obtaining patent protection or can result in a denial of a patent application.Also, a derivation proceeding may be instituted by the PTO or an inventor alleging that a patent or application was derived from the work of another inventor. Oppositions to the issuance of patents may be filed under European patent law and the patent laws of certain other countries.As with the PTO interference proceedings, these foreign proceedings can be very expensive to contest and can result in significant delays in obtaining a patent or can result in a denial of a patent application. The enforcement of patent rights often requires litigation against third-party infringers, and such litigation can be costly to pursue.Even if we succeed in having new patents issued or in defending any challenge to issued patents, there is no assurance that our patents will be comprehensive enough to provide us with meaningful patent protection against our competitors. 50 In addition to relying on patents, we rely on trade secrets, know-how, and continuing technological advancement to maintain our competitive position.We will enter into intellectual property, invention, and non-disclosure agreements with our employees, and it will be our practice to enter into confidentiality agreements with our consultants.There can be no assurance, however, that these measures will prevent the unauthorized disclosure or use of our trade secrets and know-how, or that others may not independently develop similar trade secrets and know-how or obtain access to our trade secrets, know-how, or proprietary technology. Licensed Stem Cell Technology and Stem Cell Product Development Agreements Telomerase Sublicense We will receive the Telomerase Sublicense from Geron upon the closing of the Asset Contribution.The Telomerase Sublicense will grant us an exclusive sublicense of certain patents owned by the University of Colorado; University License Equity Holdings, Inc. relating to telomerase and will entitle us to use the patents in the development of VAC1 and VAC2 as immunological treatments for cancer.Under the Telomerase Sublicense, we will pay Geron an up-front license fee, small annual license maintenance fee, and a small percentage royalty on sales of any products that we may develop and commercialize using the sublicensed patents.The Telomerase Sublicense will expire concurrently with the expiration of Geron’s license.That license will terminate during April 2017 when the licensed patents expire.The Telomerase Sublicense may also be terminated by us by giving Geron 90 days written notice, by us or by Geron if the other party breaches its obligations under the sublicense agreement and fails to cure their breach within the prescribed time period, or by us or by Geron upon the filing or institution of bankruptcy, reorganization, liquidation or receivership proceedings, or upon an assignment of a substantial portion of the assets for the benefit of creditors by the other party. We will agree to indemnify Geron, Geron’s licensor, and certain other parties for certain liabilities, including those for personal injury, product liability, or property damage relating to or arising from the manufacture, use, promotion or sale of a product, or the use by any person of a product made, created, sold or otherwise transferred by us or our sublicensees. Corning Agreement Geron will assign to us its Collaboration and License Agreement with Corning Life Sciences, a division of Corning Incorporated, to produce vessels or other growth surfaces incorporating a chemically synthesized matrix for the growth of mammalian cells.Corning received a license from Geron to use certain patents for pluripotent stem cell growth for research purposes under the agreement, and a right of first refusal to negotiate a license for products developed under the agreement.When the agreement is assigned to us, we will be entitled to receive royalties on the sale of products developed under the agreement, and we will have a right to purchase products developed under the agreement at preferred pricing levels. The parties will indemnify each other from certain liabilities, including those arising from the use of any inventions or materials derived from any inventions under the agreement by the indemnifying party or its sublicensees. The agreement will expire upon the expiration of the royalty payment term or 10 years after the first commercial sale, whichever is longer.The royalty payment term will expire upon the expiration of the last patent covering a product developed under the agreement.We may terminate the agreement upon 60 days notice upon a breach by Corning if the breach is not cured within that sixty day period.Either party can terminate the agreement in the event of the bankruptcy, arrangement with creditors, or liquation of all or substantially all business relating the agreement by the other party. 51 Royalty Agreement with Geron At the closing of the Asset Contribution, we will enter into a Royalty Agreement with Geron pursuant to which we will agree to pay Geron a 4% royalty on net sales (as defined in the Royalty Agreement), by us or any of our affiliates or sales agents, of any products that are developed and commercialized in reliance upon the patents contributed by Geron to us.In the case of sales of such products by a person other than us or one of our affiliates or sales agents, we will be required to pay Geron 50% of all royalties and cash payments received by us or by our affiliate in respect of a product sale.Royalty payments will be subject to proration in the event that a product covered by a patent acquired by Geron is sold in combination with another product that is not covered by a Geron patent. Share Ownership in OrthoCyte Corporation and Cell Cure Neurosciences Ltd. Through the Asset Contribution, BioTime will transfer to us a portion of their share ownership in two subsidiaries, OrthoCyte Corporation and Cell Cure Neurosciences, Ltd.We will receive 10% of the shares of OrthoCyte and 6% of the ordinary shares of Cell Cure Neurosciences outstanding as of January 4, 2013. OrthoCyte Corporation OrthoCyte was organized in October 2010 and is developing cellular therapies to treat orthopedic disorders, diseases and injuries.Its lead products are human embryonic progenitor cell (“hEPC”) lines for cartilage repair.OrthoCyte has identified several progenitor cell lines that display chondrogenic (cartilage-producing) potential.These lines are currently in the pre-clinical testing phase to optimize effective cartilage repair. As the population ages, osteoarthritis and spinal disc degeneration have a significant impact on mobility and health and current non-surgical treatments tend to target the reduction of pain and inflammation as opposed to repairing tissue deficits.To date, the development of cell-based therapeutics to treat damaged cartilage has met with mixed success.Autologous chondrocytes have been tested as a means to provide cartilage-producing cells but this approach is hampered by a multi-step process that first requires harvesting of chondrocytes from donor tissues, followed by in vitro culture expansion of the harvested cells.Primary chondrocytes have very limited capacity for in vitro expansion and will typically lose their biological characteristics within a short period of in vitro culture.Mesenchymal stem cells have been tested extensively as a source of cellular therapeutics for cartilage treatment but have met with very limited success, possibly as a result of their propensity to differentiate further into bone. In a recently published study, OrthoCyte scientists, working in collaboration with scientists from BioTime’s subsidiary LifeMap Sciences, Inc., demonstrated that certain hEPC lines, derived using BioTime’s PureStem™ technology, are progenitors to diverse skeletal tissues of the human body.These cell lines bear diverse molecular markers that distinguish them from each other and from mesenchymal stem cells.The molecular markers of these cell lines suggest the lines may therefore be applicable to the repair of different types of bone, cartilage, and tendon for the treatment of degenerative diseases afflicting these tissue types such as non-healing bone fractures, osteoarthritis and degeneration of intervertebral discs, and tendon tears (tendinosis). 52 Cell Cure Neurosciences, Inc. Cell Cure Neurosciences is an Israel-based biotechnology company focused on developing stem cell-based therapies for retinal and neurological disorders, including the development of retinal pigment epithelial cells for the treatment of macular degeneration, and treatments for multiple sclerosis.Cell Cure Neurosciences’ lead product is OpRegen,™a proprietary formulation of embryonic stem cell-derived retinal pigmented epithelial (RPE) cells developed to address the high, unmet medical needs of people suffering from age-related macular degeneration (dry AMD). AMD is the leading cause of blindness and visual impairment in the aging population, and 30% of Americans aged 75 and older have some form of AMD.The U.S. Centers for Disease Control and Prevention estimate that about 1.8 million people in the United States have advanced stage AMD and another 7.3 million have an earlier stage and are at risk of vision impairment from the disease.Most people are afflicted with the dry form of AMD, for which there is currently no effective treatment. Manufacturing We are subleasing from BioTime a 24,000 square-foot building in Menlo Park, California that was previously used by Geron for research and development and manufacturing for its hES programs.The building is cGMP-capable laboratory space.We will acquire cell culture and other manufacturing equipment that will need to be revalidated in order to produce products for clinical trials or for sale after obtaining FDA or foreign regulatory approval to market a therapeutic product.We will not need to manufacture products under cGMP for use in laboratory research. Marketing Because our planned products are still in the research and development stage, we will not initially need to have our own marketing personnel.If we are successful in developing marketable products we will need to build our own marketing and distribution capability for our products, which would require the investment of significant financial and management resources, or we will need to find collaborative marketing partners, independent sales representatives, or wholesale distributors for the commercial sale of those products. If we market products through arrangements with third parties, we may pay sales commissions to sales representatives or we may sell or consign products to distributors at wholesale prices.This means that our gross profit from product sales may be less than would be the case if we were to sell our products directly to end users at retail prices through our own sales force.On the other hand, selling to distributors or through independent sales representatives would allow us to avoid the cost of hiring and training our own sales employees.There can be no assurance we will be able to negotiate distribution or sales agreements with third parties on favorable terms to justify our investment in our products or achieve sufficient revenues to support our operations. Competition We face substantial competition in our business, and that competition is likely to intensify further as new products and technologies reach the market.Superior new products are likely to sell for higher prices and generate higher profit margins once acceptance by the medical community is achieved.Those companies that are successful in introducing new products and technologies to the market first may gain significant economic advantages over their competitors in the establishment of a customer base and track record for the performance of their products and technologies.Such companies will also benefit from revenues from sales that could be used to strengthen their research and development, production, and marketing resources.All companies engaged in the medical products industry face the risk of obsolescence of their products and technologies as more advanced or cost effective products and technologies are developed by their competitors.As the industry matures, companies will compete based upon the performance and cost effectiveness of their products. 53 The stem cell industry is characterized by rapidly evolving technology and intense competition.Our competitors include major multinational pharmaceutical companies, specialty biotechnology companies, and chemical and medical products companies operating in the fields of regenerative medicine, cell therapy, tissue engineering, and tissue regeneration.Many of these companies are well-established and possess technical, research and development, financial, and sales and marketing resources significantly greater than ours.In addition, certain smaller biotech companies have formed strategic collaborations, partnerships, and other types of joint ventures with larger, well established industry competitors that afford these companies’ potential research and development and commercialization advantages.Academic institutions, governmental agencies, and other public and private research organizations are also conducting and financing research activities which may produce products directly competitive to those we are developing. We believe that some of our competitors are trying to develop hES cell, iPS cell, and hEPC based technologies and products that may compete with our potential stem cell products based on efficacy, safety, cost, and intellectual property positions. We may also face competition from companies that have filed patent applications relating to the cloning or differentiation of stem cells.We may be required to seek licenses from these competitors in order to commercialize certain of our proposed products, and such licenses may not be granted.See “Technology—Viacyte Patent Interference Proceedings.” Government Regulation FDA and Foreign Regulation The FDA and foreign regulatory authorities will regulate our proposed products as drugs, biologicals, or medical devices, depending upon such factors as the use to which the product will be put, the chemical composition, and the interaction of the product on the human body.In the United States, products that are intended to be introduced into the body, such as plasma volume expanders, will be regulated as drugs, while tissues and cells intended for transplant into the human body will be regulated as biologicals, and both plasma volume expanders and tissue and cell therapeutic products will be reviewed by the FDA staff responsible for evaluating biologicals. Our domestic human drug and biological products will be subject to rigorous FDA review and approval procedures.After testing in animals, an Investigational New Drug Application (“IND”) must be filed with the FDA to obtain authorization for human testing.Extensive clinical testing, which is generally done in three phases, must then be undertaken at a hospital or medical center to demonstrate optimal use, safety, and efficacy of each product in humans.Each clinical study is conducted under the auspices of an independent Institutional Review Board (“IRB”).The IRB will consider, among other things, ethical factors, the safety of human subjects, and the possible liability of the institution.The time and expense required to perform this clinical testing can far exceed the time and expense of the research and development initially required to create the product.No action can be taken to market any therapeutic product in the United States until an appropriate New Drug Application (“NDA”) has been approved by the FDA.FDA regulations also restrict the export of therapeutic products for clinical use prior to NDA approval. 54 Even after initial FDA approval has been obtained, further studies may be required to provide additional data on safety or to gain approval for the use of a product as a treatment for clinical indications other than those initially targeted.In addition, use of these products during testing and after marketing could reveal side effects that could delay, impede, or prevent FDA marketing approval, resulting in FDA-ordered product recall, or in FDA-imposed limitations on permissible uses. The FDA regulates the manufacturing process of pharmaceutical products, and human tissue and cell products, requiring that they be produced in compliance with cGMP.See “Manufacturing.”The FDA also regulates the content of advertisements used to market pharmaceutical products.Generally, claims made in advertisements concerning the safety and efficacy of a product, or any advantages of a product over another product, must be supported by clinical data filed as part of an NDA or an amendment to an NDA, and statements regarding the use of a product must be consistent with the FDA approved labeling and dosage information for that product. Sales of pharmaceutical products outside the United States are subject to foreign regulatory requirements that vary widely from country to country.Even if FDA approval has been obtained, approval of a product by comparable regulatory authorities of foreign countries must be obtained prior to the commencement of marketing the product in those countries.The time required to obtain such approval may be longer or shorter than that required for FDA approval. Federal Funding of Research The United States government and its agencies have until recently been prevented from funding research which involves the use of human embryonic tissue.President Bush issued Executive Orders on August 9, 2001 and June 20, 2007 that permitted federal funding of research on hES cells using only the limited number of hES cell lines that had already been created as of August 9, 2001.On March 9, 2009, President Obama issued an Executive Order rescinding President Bush’s August 9, 2001 and June 20, 2007 Executive Orders.President Obama’s Executive Order also instructed the National Institutes of Health to review existing guidance on human stem cell researchand to issue new guidance on the use of hES cells in federally funded research, consistent with President’s new Executive Order and existing law.The NIH has adopted new guidelines that went into effect July 7, 2009.The central focus of the new guidelines is to assure that hES cells used in federally funded research were derived from human embryos that were created for reproductive purposes, were no longer needed for this purpose, and were voluntarily donated for research purposes with the informed written consent of the donors.Those hES cells that were derived from embryos created for research purposes rather than reproductive purposes, and other hES cells that were not derived in compliance with the guidelines, are not eligible for use in federally funded research. In addition to President Obama’s Executive Order, a bipartisan bill has been introduced in the United States Senate that would allow Federal funding of hES cell research.The Senate bill is identical to one that was previously approved by both Houses of Congress but vetoed by President Bush.The Senate Bill provides that hES cells will be eligible for use in research conducted or supported by federal funding if the cells meet each of the following guidelines:(1) the stem cells were derived from human embryos that have been donated from in vitro fertilization clinics, were created for the purposes of fertility treatment, and were in excess of the clinical need of the individuals seeking such treatment; (2) prior to the consideration of embryo donation and through consultation with the individuals seeking fertility treatment, it was determined that the embryos would never be implanted in a woman and would otherwise be discarded, and (3) the individuals seeking fertility treatment donated the embryos with written informed consent and without receiving any financial or other inducements to make the donation.The Senate Bill authorizes the NIH to adopt further guidelines consistent with the legislation. 55 California State Regulations The state of California has adopted legislation and regulations that require institutions that conduct stem cell research to notify, and in certain cases obtain approval from, a Stem Cell Research Oversight Committee (“SCRO Committee”) before conducting the research.Advance notice, but not approval by the SCRO Committee, is required in the case of in vitro research that does not derive new stem cell lines.Research that derives new stem cell lines, or that involves fertilized human oocytes or blastocysts, or that involves clinical trials or the introduction of stem cells into humans, or that involves introducing stem cells into animals, requires advanced approval by the SCRO Committee.Clinical trials may also entail approvals from an institutional review board (“IRB”) at the medical center at which the study is conducted, and animal studies may require approval by an Institutional Animal Care and Use Committee. All human pluripotent stem cell lines that will be used in our research must be acceptably derived.To be acceptably derived, the pluripotent stem cell line must have either: · Been listed on the National Institutes of Health Human Embryonic Stem Cell Registry, or · Been deposited in the United Kingdom Stem Cell Bank, or · Been derived by, or approved for use by, a licensee of the United Kingdom Human Fertilisation and Embryology Authority, or · Been derived in accordance with the Canadian Institutes of HealthResearch Guidelines for Human Stem Cell Research under an application approved by the National Stem Cell Oversight Committee, or · Been derived under the following conditions: (a) Donors of gametes, embryos, somatic cells, or human tissue gave voluntary and informed consent. (b) Donors of gametes, embryos, somatic cells, or human tissue did not receive valuable consideration.This provision does not prohibit reimbursement for permissible expenses as determined by an IRB. (c) A person may not knowingly, for valuable consideration, purchase or sell gametes, embryos, somatic cells, or human tissue for research purposes.This provision does not prohibit reimbursement for permissible expenditures as determined by an IRB or Committee.“Permissible expenditures” means necessary and reasonable costs directly incurred as a result of persons, not including human subjects or donors, providing gametes, embryos, somatic cells, or human tissue for research purposes.Permissible expenditures may include but are not limited to costs associated with processing, quality control, storage, or transportation of materials. (d) Donation of gametes, embryos, somatic cells, or human tissue was overseen by an IRB (or, in the case of foreign sources, an IRB-equivalent). (e) Individuals who consented to donate stored gametes, embryos, somatic cells, or human tissue were not reimbursed for the cost of storage prior to the decision to donate. 56 California regulations also require that certain records be maintained with respect to stem cell research and the materials used, including: · A registry of all human stem cell research conducted, and the source(s) of funding for this research. · A registry of human pluripotent stem cell lines derived or imported, to include, but not necessarily limited to: (a) The methods utilized to characterize and screen the materials for safety; (b) The conditions under which the materials have been maintained and stored; (c) A record of every gamete donation, somatic cell donation, embryo donation, or product of somatic cell nuclear transfer that has been donated, created, or used; (d) A record of each review and approval conducted by the SCRO Committee. California Proposition 71 During November 2004, California State Proposition 71 (“Prop. 71”), the California Stem Cell Research and Cures Initiative, was adopted by state-wide referendum.Prop. 71 provides for a state-sponsored program designed to encourage stem cell research in the State of California, and to finance such research with State funds totaling approximately $295,000,000 annually for 10 years beginning in 2005.This initiative created the California Institute of Regenerative Medicine (CIRM), which will provide grants, primarily but not exclusively, to academic institutions to advance both hES cell research and adult stem cell research. Medicare, Medicaid, and Similar Reimbursement Programs Success in selling any pharmaceutical products that we develop may depend in part on the extent to which government health administration authorities such as Medicare and Medicaid will pay for the cost of the products and related treatment.Until we actually introduce a new product into the medical market place we will not know with certainty whether adequate government coverage will be available to permit the product to be sold at a price high enough for us to generate a profit.In some foreign countries, pricing or profitability of health care products is subject to government control which may result in low prices for our products.In the United States, there have been a number of federal and state proposals to implement similar government controls, and new proposals are likely to be made in the future. Employees As of March 28, 2013, we employed 5 persons on a full-time basis and 5 persons on a part-time basis.Five or our employees hold Ph.D. Degrees in one or more fields of science. Office and Research Facilities We occupy an office and research facility located at 230 Constitution Drive, Menlo Park, California under a sublease from BioTime.The building on the leased premises contains approximately 24,080 square feet of space.The lease is for a term of three years commencing January 7, 2013.We will pay base rent of $31,785.60 per month, plus real estate taxes and certain costs of maintaining the leased premises.As additional consideration for the lease, BioTime has issued 73,553 BioTime common shares to the landlord.BioTime has agreed to register those shares under the Securities Act but if BioTime fails to file a registration statement for that purpose within 120 days from the lease commencement, the landlord will have a right to return the shares to BioTime, in which case the base rent that we will be required to pay will increase to $38,528 per month, retroactive to the commencement date of the lease. 57 BioTime may assign the lease to us outright at any time after we have obtained at least $10,000,000 in equity capital through the sale of capital stock for cash, or we have a class of capital stock registered under Section 12 of the Exchange Act; provided that we must agree in writing to assume, to be bound by, and to perform the terms, covenants and conditions of the lease.We expect that the conditions to the assignment will be met after the Asset Contribution and sale of Series B Shares and Warrants under a Stock and Warrant Purchase Agreement with a cash investor are consummated. Legal Proceedings From time to time, we may be involved in routine litigation incidental to the conduct of our business.In connection with the Asset Contribution, we will assume Geron’s position as appellant in an appeal filed in the United States District Court in Civil Action No. C12-04813 (the “ViaCyte Appeal”) seeking the reversal of two adverse determinations by the PTO with respect to two patent applications in U.S. Patent Interference 105,734, involving U.S. patent 7,510,876 (ViaCyte) and U.S. patent application 11/960,477 (Geron), and U.S. Patent Interference 105,827 involving U.S. patent 7,510,876 (ViaCyte) and U.S. patent application 12/543,875 (Geron).We will also assume the PTO interferences upon which the appeal is based, as well as certain oppositions filed by Geron against certain ViaCyte patent filings in Australia and in the European Patent Office. See “Patents and Trade Secrets –ViaCyte Patent Interference Proceedings.” MANAGEMENT Directors The names and ages of our directors are: Thomas B. Okarma, Ph.D., M.D., 67, has served as our Chief Executive Officer and as a director since September 2012.Dr. Okarma served as President and Chief Executive Officer of Geron Corporation, and as a member of Geron’s Board of Directors, from July 1999 until February, 2011.Dr. Okarma also served as Vice President of Research and Development and as Vice President of Cell Therapies of Geron before becoming its Chief Executive Officer.Dr. Okarma currently serves on the industrial advisory board of directors of CIRM and was a member of the Board of Directors of the Biotechnology Industry Organization (BIO) for 10 years.He was Chairman of the Board of Overseers of Dartmouth Medical School from 2001 to 2006.In 1985, Dr. Okarma founded Applied Immune Sciences, Inc., a biotechnology company using living cell infusions to achieve therapeutic effect in disease treatment, and served initially as Vice President of Research and Development and then as Chairman, Chief Executive Officer and a director of that company until 1995 when it was acquired by Rhone-Poulenc Rorer, a global pharmaceutical company with core competencies in life sciences, applied chemistry, specialty chemicals and chemical intermediaries.Dr. Okarma was a Senior Vice President at Rhone-Poulenc Rorer from the time of the acquisition of Applied Immune Sciences until December 1996.From 1980 to 1992, Dr. Okarma was a member of the faculty of the Department of Medicine at Stanford University School of Medicine.Dr. Okarma holds a A.B. from Dartmouth College, a M.D. and Ph.D. from Stanford University and is a graduate of the Executive Education program of the Stanford Graduate School of Business. 58 Dr. Okarma is an internationally renowned pioneer and expert in stem cell research.Dr. Okarma’s years of experience in senior management of biotechnology companies, including as CEO of Geron, and his understanding of the technologies that we will be acquiring from Geron through the Asset Contribution, make Dr. Okarma uniquely qualified to serve as our Chief Executive Officer and as a member of our Board of Directors. Alfred D. Kingsley, 70, joined our Board of Directors and became Chairman of the Board during September 2012.Mr. Kingsley is Chairman of the Board of BioTime.Mr. Kingsley has been general partner of Greenway Partners, L.P., a private investment firm, and President of Greenbelt Corp., a business consulting firm, since 1993.Greenbelt Corp. served as BioTime’s financial advisor from 1998 until June 30, 2009.Mr. Kingsley was Senior Vice-President of Icahn and Company and its affiliated entities for more than 25 years.Mr. Kingsley holds a BS degree in economics from the Wharton School of the University of Pennsylvania, and a J.D. degree and LLM in taxation from New York University Law School. Mr. Kingsley’s long career in corporate finance and mergers and acquisitions includes substantial experience in helping companies to improve their management and corporate governance, and to restructure their operations in order to add value for shareholders.Mr. Kingsley has been instrumental in structuring our initial equity financings, and in negotiating the Asset Contribution Agreement with Geron.Mr. Kingsley, along with entities that he controls, is currently BioTime’s largest shareholder. Andrew C. von Eschenbach, M.D., 70, joined our Board of Directors during March 2013.Dr. von Eschenbach is the President of Samaritan Health Initiatives, Inc., a health care policy consultancy, and is an Adjunct Professor at University of Texas MD Anderson Cancer Center. From September of 2005 to January 2009, Dr. von Eschenbach served as Commissioner of the Food and Drug Administration.He was appointed Commissioner of the FDA after serving for four years as Director of the National Cancer Institute at the National Institutes of Health.Dr. von Eschenbach earned a B.S. from St. Joseph’s University and a medical degree from Georgetown University School of Medicine in Washington, D.C. Dr. von Eschenbach serves on the Board of Directors of Elan Corporation, plc. Dr. von Eschenbach is an internationally renowned cancer specialist and author of more than 300 scientific articles and studies, and also was a founding member of the National Dialogue on Cancer.Under his leadership, the FDA experienced dramatic increases in resources enabling implementation of many new programs designed to strengthen the FDA in its mission to protect and promote public health.Dr. von Eschenbach previously served for over three decades as a physician, surgeon, oncologist, and executive in the healthcare industry.His roles have included serving as Chairman of the Department of Urologic Oncology and Executive Vice President and Chief Academic at the University of Texas MD Anderson Cancer Center in Houston.He also serves on the Chugai Pharmaceutical International Advisory Council; the GE Healthymagination Advisory Board; and the Scientific Advisory Board of Arrowhead Research Corporation.He is also Senior Fellow at the Milken Institute, Director of the FDA Project at the Manhattan Institute; and serves on the Expert Oncology Panel at GSK Oncology Michael D. West, Ph.D., 59, Vice President of Technology Integration, has served as a Vice President and as a director since September 2012.Dr. West has been Chief Executive Officer of BioTime since October 2007, and has served on BioTime’s Board of Directors since 2002.Prior to becoming BioTime’s Chief Executive Officer, Dr. West served as Chief Executive Officer, President, and Chief Scientific Officer of Advanced Cell Technology, Inc., a company engaged in developing human stem cell technology for use in regenerative medicine.Dr. West also founded Geron Corporation, and from 1990 to 1998 he was a director and Vice-President of Geron, where he initiated and managed programs in telomerase diagnostics, oligonucleotide-based telomerase inhibition as anti-tumor therapy, and the cloning and use of telomerase in telomerase-mediated therapy wherein telomerase is utilized to immortalize human cells.From 1995 to 1998 he organized and managed the research between Geron and its academic collaborators, James Thomson and John Gearhart, that led to the first isolation of human embryonic stem and human embryonic germ cells.Dr. West received a B.S. Degree from Rensselaer Polytechnic Institute in 1976, an M.S. Degree in Biology from Andrews University in 1982, and a Ph.D. from Baylor College of Medicine in 1989 concentrating on the biology of cellular aging. 59 Dr. West is an internationally renowned pioneer and expert in stem cell research, and has extensive academic and business experience in age-related degenerative diseases, telomerase molecular biology, and human embryonic stem cell research and development.Dr. West brings to our Board the proven ability to conceive of and manage innovative research and development programs that have made scientifically significant discoveries in the field of human embryonic stem cells, and the ability to build companies focused on the great potential of regenerative medicine. Director Independence Our Board of Directors has determined that Andrew von Eschenbach qualifies as “independent” in accordance with Section 803(A) of the NYSE MKT Company Guide. The only compensation or remuneration that we have provided to Dr. von Eschenbach during his tenure as a director has been compensation as a non-employee director.Neither Dr. von Eschenbach nor any members of his family have participated in any transaction with us that would disqualify him as an “independent” director under the standard described above. Thomas Okarma and Michael D. West do not qualify as “independent” because they are our executive officers or employees. Alfred D. Kingsley does not qualify as “independent” because he is an executive officer of certain BioTime subsidiaries. Compensation of Directors Directors and members of committees of the Board of Directors who are our salaried employees or officers are entitled to receive compensation as employees or officers but are not compensated for serving as directors or attending meetings of the Board or committees of the Board.All directors are entitled to reimbursements for their out-of-pocket expenses incurred in attending meetings of the Board or committees of the Board. For 2013, each director who is not an Asterias officer or employee, other than the Chairman of the Board of Directors, will receive an annual fee of $15,000 in cash, plus $1,000 for each regular or special meeting of the Board attended, and options to purchase 20,000 Series B Shares under our 2013 Equity Incentive Plan.For 2013, the Chairman of the Board of Directors will receive an annual fee of $50,000 in cash, plus $1,000 for each regular or special meeting of the Board attended, and options to purchase 75,000 Series B Shares under our 2013 Equity Incentive Plan. The annual fee of cash will be paid, and the stock options granted will vest and become exercisable, in four equal quarterly installments, provided that the director remains a director on the last day of the applicable quarter.The options will expire if not exercised five years from the date of grant. 60 Because we are a subsidiary of BioTime, directors are also eligible to receive stock options or to purchase restricted stock under the BioTime’s 2012 Equity Incentive Plan.An award to any of our directors under BioTime’s 2012 Equity Incentive Plan may be made only if approved by the BioTime Board of Directors or by its compensation committee. We did not pay any compensation during the last fiscal year to any of our directors for serving on our Board of Directors. Executive Officers Thomas B. Okarma, Ph.D., M.D.,serves as our Chief Executive Officer and as a director, and Michael D. West serves as our Vice President of Technology Integration.Our other executive officers are Peter S. Garcia, Chief Financial Officer, Jane S. Lebkowski, Ph.D., President of Research and Development, Katharine Spink, Ph.D., Vice President and Chief Operating Officer, and Kirk Trisler, Ph.D., Vice President of Product Development. Peter S. Garcia, 51, is our Chief Financial Officer.Mr. Garcia has also been the Chief Financial Officer of BioTime since October 2011.Before joining BioTime, Mr. Garcia was the Chief Financial Officer of six biotech and high-tech companies since 1996, and was instrumental in raising over $500,000,000 and leading multiple merger and acquisition transactions for these companies.He was most recently with Marina Biotech, Inc. managing finance and investor relations efforts as well as corporate communications, and IT and facilities functions.From 2004 to 2008, Mr. Garcia was CFO of Nanosys, Inc., a leading nanotechnology company, where he led efforts in raising the largest private nanotechnology company financing in 2005.From 1996 to 2004, Mr. Garcia was CFO of four Bay Area biotech companies: Nuvelo, Inc.; Novacept; IntraBiotics Pharmaceuticals; and Dendreon Corp.From 1990 to 1996, he was a financial executive with Amgen, Inc. during its early days of commercializing therapeutics.Mr. Garcia graduated with honors from Stanford University in 1983 with a Bachelor of Arts degree in economics and sociology. In 1985 he earned his MBA from the University of California Los Angeles with a concentration in Finance and Accounting. Jane S. Lebkowski, Ph.D.,57, became our President of Research and Development during March 2013 after a thirteen year career at Geron where she served as Senior Vice President, Cell Therapies from 2004 to 2011, and also as Chief Scientific Officer from 2009 to 2011.From August 1999 until January 2004, Dr. Lebkowski served as Vice President of Cell Therapies, and from April 1998 until August 1999, she served as Senior Director, Cell and Gene Therapies at Geron.Dr. Lebkowski managed research and development of Geron’s immunotherapy products for cancer treatment and its hES based products for regenerative medicine.Prior to joining Geron, she spent more than ten years at Applied Immune Sciences and then at Rhone Poulenc Rorer, which acquired Applied Immune Sciences in 1995, advancing from research scientist to Vice President of Research and Development.Dr. Lebkowski has co-authored numerous scientific publications.Dr. Lebkowski holds a B.S. in Chemistry and Biology from Syracuse University, and a Ph.D. from Princeton University. Katharine Spink, Ph.D., 38, became our Vice President and Chief Operating Officer during March 2013, after an eight year career at Geron where she served as Senior Vice President of Alliance Management and Cell Therapy Product Development, and of Operations, Cell Therapies during 2011, having serving as Vice President of Operations, Regenerative Medicine Programs from 2009 to 2011 and Senior Director of Program Operations, Regenerative Medicine from 2008 to 2009.From January 2007 until January 2008, Dr. Spink served as Program Director for Cardiovascular Disease, and was Assistant Director, and then Associate Director of Corporate Development during 2003 to 2006.Dr. Spink holds a B.A. in Biochemistry from Rice University, and a Ph.D. in Cancer Biology from Stanford University School of Medicine. 61 Kirk Trisler, Ph.D., 54, became our Vice President of Product Development during March 2013 after serving as Senior Director of Manufacturing Sciences at Geron from 2009 to 2012.Before joining Geron, Dr. Trisler was Director of Contract Manufacturing at Genitope Corporation, a developer and manufacturer of cancer vaccines and antibodies, from 2005 to 2008.Dr. Trisler was a co-founder of Integri-Gen, Inc., a developer of technology and purification methods for drug candidates, and served as its Director of Drug Development from 2004 to 2005.Dr. Trisler has also served as Senior Development Scientist at Coulter Pharmaceutical, Inc. and Corixa Corporation, and participated in clinical trials of antibody drugs as Director of Radioimmunotherapy at Stanford University Hospital.Dr. Trisler holds a B.S. in Chemistry and a Ph.D. from the University of South Florida. Other Key Employees Edward D. Wirth, III, M.D., Ph.D., 48, became our Chief Translational Officer during March 2013 after serving as Chief Science Officer at InVivo Therapeutics Corporation from 2011to 2012.From 2004-2011, Dr. Wirth served as Medical Director for Regenerative Medicine at Geron Corporation, where he led the world’s first clinical trial of a human embryonic stem cell derived product, GRNOPC-1 in patients with subacute spinal cord injuries.Dr. Wirth held academic appointments at Rush-Presbyterian St. Luke’s Medical Center and at the University of Chicago from 2002 to 2004, and was a member of the faculty of the University of Florida from 1996 to 2002.Dr. Wirth received his Ph.D. and M.D. and from the University of Florida in 1992 and 1994, respectively. EXECUTIVE COMPENSATION Compensation Committee Interlocks and Insider Participation in Compensation Decisions We do not have a Compensation Committee.The compensation of our Chief Executive Officer for the fiscal year ended December 31, 2012 was determined by our Board of Directors after approval by the BioTime Board of Directors and its Compensation Committee.At that time, our Board of Directors had only three members, Dr. Okarma, Alfred D. Kingsley, and Michael D. West but Dr. Okarma did not vote on matters pertaining to his own personal compensation.Mr. Kingsley is the Chairman of our Board of Directors and is the Chairman of the Board of BioTime and is an executive officer and director of certain other BioTime subsidiaries, and Dr. West is the Chief Executive Officer and a director of BioTime.Neither Mr. Kingsley nor Dr. West received any direct compensation from us during the last fiscal year. Compensation Discussion and Analysis Because we are a recently formed company in the start-up stage we are only beginning to formulate our executive compensation policies.During 2012, we had only one executive officer who received a salary or other compensation from us.Dr. Okarma received a salary of $50,000 per year that was prorated for the portion of the year that he was employed by us.Dr. Okarma’s salary was considered to be an interim part-time arrangement while we were making arrangements to acquire our first assets and to establish our initial research and development programs. Dr. Okarma also received a grant of stock options to purchase 50,000 BioTime common shares at an exercise price of $3.45 per share under BioTime’s 2012 Equity Incentive Plan.The options granted to Dr. Okarma will vest and thereby become exercisable in four equal quarterly installments, based upon his continued employment by us or by BioTime or another BioTime subsidiary, and shall expire in seven years from the date of grant.The grant of the BioTime stock options to Dr. Okarma was approved by BioTime’s Compensation Committee and Board of Directors and is conditioned upon approval of the BioTime Plan by its shareholders. 62 During March 2013, we entered into an Employment Agreement with Dr. Okarma that provides a base salary of $400,000 and a grant of options to purchase 1,000,000 Series A Shares at a price of $2.34 per share.Dr. Okarma’s options will vest, and thereby become exercisable, in 48 equal monthly installments based upon his continued employment or service on our Board of Directors, and will expire if not exercised in seven years from the date of grant. Dr. Okarma’s Employment Agreement has been approved by our Board of Directors.Mr. Okarma did not participate in the approval of his Employment Agreement by the Board.Dr. Okarma’s compensation under his Employment Agreement has also been approved by the BioTime Board of Directors and the grant of BioTime options to him was approved by BioTime’s Board of Directors and its Compensation Committee. Our Chief Financial Officer, Pete Garcia, is an employee of BioTime and during 2012 was compensated by BioTime in accordance with the terms of his employment agreement and the compensation policies established by the Compensation Committee of BioTime’s Board of Directors. Elements of Executive Compensation Our compensation policies will be influenced by the need to attract and retain executives with the scientific and management expertise to conduct our research and product development program in a highly competitive industry dominated by larger, more highly capitalized companies. The compensation we provide our executive officers generally will have the following primary components, some of which may be provided under BioTime employee benefit plans that permit the participation of employees of BioTime subsidiaries: · base salary; · annual cash bonuses based on corporate and individual performance; · long-term incentives in the form of stock options; · health insurance; and · 401(k) plan participation with employer contributions In determining compensation for our executive officers, the Compensation Committee will consider a variety of factors, including: · our growth and progress in scientific research; · extraordinary performance by an individual during the year; · retention concerns; · the executive’s tenure and experience; · the executive’s historical compensation; · market data; and · fairness 63 In reviewing each executive’s overall compensation, our Board of Directors will consider an aggregate view of base salary and bonus opportunities, previous stock option grants, and the dollar value of benefits and perquisites. Executive compensation will also be influenced by the cost of living in the San Francisco Bay Area. These factors will be balanced against our financial position and capital resources. Our Board of Directors may consider the implementation of performance based bonus programs under which awards would be based upon the attainment of pre-set quantified bench marks or goals. In evaluating the compensation of executive officers, the Board of Directors will consider input from the Chief Executive Officer and such other executive officers who they believe would be most familiar with the performance of particular executives. Because we are a new company, our compensation policies are still evolving and in the course of our growth we may implement new compensation plans and policies and modify existing ones. Our Board of Directors may engage the services of an independent executive compensation consulting firm to review our current compensation plans and procedures and to provide additional information about comparative compensation offered by peer companies, market survey information, and information about trends in executive compensation. Stock Option Awards Stock options will be an important part of the compensation packages for our employees, directors, and consultants.We strongly believe that attracting and retaining the services of employees, directors, and consultants depends in great measure upon our ability to provide the kind of incentives that are derived from the ownership of stock and stock options, which are offered by competing pharmaceutical development and bio-technology companies.This is especially true for us since the base compensation that we may offer may be lower than the compensation packages offered by larger competing companies.For these reasons, we have adopted a stock option plan with the approval of our Board of Directors. Our stock options program is intended to align the long-term interests of executives with the interests of shareholders by offering potential gains if our stock price increases, and to provide incentives for employees to work towards our long-term success by using vesting schedules over several years.Because of the direct relationship between the value of a stock option and the increased market price of our common stock after the grant date, we feel that stock options will be important to motivate our executive officers and employees to manage our affairs in a manner that is consistent with both the long-term interests of our shareholders and our business objectives. Our stock option plan also permits the sale of restricted stock or the grant of restricted stock units in lieu of granting stock options, and the grant of stock appreciation rights that may be granted alone or in tandem with options.Although we have not sold restricted stock or granted restricted stock units or stock appreciation rights to executives, we may do so in the future.The purchase of restricted stock may require the executive to make a current financial commitment to the company, which we believe may strengthen the executive’s ties to the company.The purchase of restricted stock may also offer long-term tax advantages to the executives.See “Equity Incentive Plan.” So long as we are a subsidiary of BioTime, our directors, officers, employees, and consultants will also be eligible to receive stock options from BioTime under the terms of BioTime’s 2012 Equity Incentive Plan.The BioTime stock options held by our Chief Executive Officer were granted under the terms of the BioTime 2012 Equity Incentive Plan.BioTime’s Board of Directors, including those directors who are “independent” under the rules of the NYSE MKT, approved the grant of options to Dr. Okarma during 2012 in the amount disclosed under the “Grants of Plan-Based Awards” table shown below. 64 The following tables show certain information relating to the compensation of our Chief Executive Officer during the last fiscal year.Our Chief Financial Officer did not receive any compensation from us during the year ended December 31, 2012. SUMMARY COMPENSATION TABLE Name and principal position Year Salary Bonus Option Awards All other Compensation Total Thomas Okarma(1) $ $
